

CREDIT AND GUARANTY AGREEMENT


by and among


BEL FUSE INC.,
as Borrower,


THE SUBSIDIARY GUARANTORS PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Lender


Dated February 12, 2007



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1 
DEFINITIONS AND RULES OF INTERPRETATION
 
1
Section 1.1
Definitions
 
1
Section 1.2
Accounting Terms
 
13
Section 1.3
Rules of Interpretation
 
13
       
ARTICLE 2 
AMOUNT AND TERMS OF THE LOANS
 
14
Section 2.1
Loans
 
14
Section 2.2
Procedure for Borrowing
 
14
Section 2.3
Termination and Reduction of Revolving Commitment
 
15
Section 2.4
Prepayments of the Loans
 
15
Section 2.5
Payments; Set-Off
 
15
       
ARTICLE 3 
INTEREST, FEES, YIELD PROTECTIONS, ETC.
 
16
Section 3.1
Interest Rate and Payment Dates
 
16
Section 3.2
Fees
 
17
Section 3.3
Conversions
 
17
Section 3.4
Concerning Interest Periods
 
18
Section 3.5
Funding Loss
 
19
Section 3.6
Increased Costs; Illegality, etc.
 
19
Section 3.7
Taxes
 
20
Section 3.8
Changes of Lending Offices
 
21
       
ARTICLE 4 
REPRESENTATIONS AND WARRANTIES
 
21
Section 4.1
Organization and Power
 
21
Section 4.2
Authorization; Enforceability
 
22
Section 4.3
Governmental Approvals; No Conflicts
 
22
Section 4.4
Financial Condition; No Material Adverse Change
 
22
Section 4.5
Properties
 
23
Section 4.6
Litigation
 
23
Section 4.7
Environmental Matters
 
23
Section 4.8
Compliance with Laws and Agreements; No Default
 
24
Section 4.9
Investment Companies and other Regulated Entities
 
24
Section 4.10
Federal Reserve Regulations
 
24
Section 4.11
ERISA
 
24
Section 4.12
Taxes
 
25
Section 4.13
Subsidiaries
 
25
Section 4.14
Absence of Certain Restrictions
 
25
Section 4.15
Labor Relations
 
25
Section 4.16
Insurance
 
25
Section 4.17
Financial Condition
 
25
Section 4.18
No Misrepresentation
 
26
       
ARTICLE 5 
CONDITIONS
 
26
Section 5.1
Effective Date
 
26
Section 5.2
Each Borrowing
 
27

 
-i-

--------------------------------------------------------------------------------


 
ARTICLE 6 
AFFIRMATIVE COVENANTS
 
28
Section 6.1
Financial Statements and Information
 
28
Section 6.2
Notice of Material Events
 
30
Section 6.3
Existence; Conduct of Business
 
30
Section 6.4
Payment of Obligations
 
30
Section 6.5
Maintenance of Properties
 
30
Section 6.6
Insurance
 
31
Section 6.7
Books and Records: Inspection Rights
 
31
Section 6.8
Compliance with Laws
 
31
Section 6.9
Additional Subsidiaries
 
31
Section 6.10
Maintenance of Licenses
 
31
       
ARTICLE 7 
NEGATIVE COVENANTS
 
32
Section 7.1
Indebtedness
 
32
Section 7.2
Negative Pledge
 
33
Section 7.3
Fundamental Changes
 
33
Section 7.4
Investments, Loans, Advances and Guaranties
 
34
Section 7.5
Acquisitions
 
34
Section 7.6
Dispositions
 
35
Section 7.7
Restricted Payments
 
36
Section 7.8
Hedging Agreements
 
36
Section 7.9
Sale and Lease-Back Transactions
 
36
Section 7.10
Lines of Business
 
36
Section 7.11
Transactions with Affiliates
 
37
Section 7.12
Use of Proceeds
 
37
Section 7.13
Restrictive Agreements
 
37
Section 7.14
Financial Covenants
 
37
Section 7.15
Excluded Subsidiaries
 
37
       
ARTICLE 8 
DEFAULTS
 
38
Section 8.1
Events of Default
 
38
Section 8.2
Contract Remedies
 
39
       
ARTICLE 9 
OTHER PROVISIONS
 
40
Section 9.1
Amendments and Waivers
 
40
Section 9.2
Notices
 
41
Section 9.3
Survival
 
41
Section 9.4
Expenses; Indemnity
 
41
Section 9.5
Successors and Assigns
 
42
Section 9.6
Interest Rate Limitation
 
43
Section 9.7
Counterparts; Integration
 
43
Section 9.8
Severability
 
43
Section 9.9
Governing Law
 
44
Section 9.10
Jurisdiction; Service of Process
 
44
Section 9.11
Waiver of Trial By Jury
 
45
Section 9.12
No Advisory or Fiduciary Responsibility
 
45
       
ARTICLE 10 
SUBSIDIARY GUARANTY
 
46
Section 10.1
Guaranty
 
46
Section 10.2
Absolute Obligation
 
47
Section 10.3
Repayment in Bankruptcy, etc
 
47
Section 10.4
Additional Subsidiary Guarantors
 
48
Section 10.5
Miscellaneous
 
48
Section 10.6
Dispute Resolution
 
48



-ii-

--------------------------------------------------------------------------------




EXHIBITS:
 
Exhibit “A”
Form of Borrowing Request
Exhibit “B”
Form of Guaranty Supplement
Exhibit “C”
Form of Revolving Credit Note
Exhibit “D”
Form of Notice of Conversion
Exhibit “E”
Form of Compliance Certificate

 
-iii-

--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT
 
THIS CREDIT AND GUARANTY AGREEMENT dated February 12, 2007 (the “Effective
Date”), by and among BEL FUSE INC., a New Jersey corporation (the “Borrower”),
the “Subsidiary Guarantors” (as such term is defined in Section 1.1 below), and
BANK OF AMERICA, N.A. (the “Lender”).
 
RECITALS
 
A. The Borrower has requested that the Lender provide a revolving credit
facility to the Borrower, and the Lender is willing to do so on the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE 1

 
DEFINITIONS AND RULES OF INTERPRETATION
 
Section 1.1 Definitions
 
As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:
 
“ABR Advances” means the Loans (or any portions thereof), at such time as they
(or such portions) are made and/or being maintained at a rate of interest based
upon the Alternate Base Rate.
 
“Accountants” means Deloitte & Touche LLP (or any successor thereto), or such
other firm of certified public accountants of recognized national standing
selected by the Borrower and reasonably satisfactory to the Lender.
 
“Acquisition” has the meaning set forth in Section 7.5 hereof.
 
“Acquisition Consideration” means, with respect to the Acquisition, the sum of
(i) the cash consideration paid or agreed to be paid in connection with all such
Acquisitions, plus (ii) the fair market value of all non-cash consideration paid
or agreed to be paid in connection with all such Acquisitions, plus (iii) an
amount equal to the principal or stated amount of all liabilities assumed or
incurred in connection therewith.
 
“Affiliate” means as to any Person any other Person at the time directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly, either to (i) vote 5% or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
 
“Agreement” means this Credit and Guaranty Agreement, as it may be from time to
time amended, modified, extended, renewed, refinanced, and/or supplemented.
 
“Alternate Base Rate” means on any date, a rate of interest per annum equal to
the higher of (i) the Federal Funds Effective Rate in effect on such date plus
1/2 of 1% or (ii) the Prime Rate in effect on such date.
 

--------------------------------------------------------------------------------


 
“Applicable Margin” means, at all times during the applicable periods set forth
below: (i) with respect to ABR Advances, the percentage set forth below under
the heading “ABR Margin”, (ii) with respect to Eurodollar Advances, the
percentage set forth below under the heading “Eurodollar Margin”, and (iii) with
respect to the Commitment Fee, the percentage set forth below under the heading
“Commitment Fee”.
 
WHEN THE CONSOLIDATED LEVERAGE RATIO IS:
 
GREATER THAN OR EQUAL TO
 
AND LESS THAN
 
ABR MARGIN
 
EURODOLLAR MARGIN
 
COMMITMENT FEE
2.00:1.00
     
0.00%
 
1.25%
 
0.25%
1.00:1.00
 
2.00:1.00
 
0.00%
 
1.00%
 
0.20%
   
1.00:1.00
 
0.15%
 
0.75%
 
0.15%



Changes in the Applicable Margin resulting from a change in the Consolidated
Leverage Ratio shall be based upon the Compliance Certificate most recently
delivered pursuant to Section 6.1(c) hereof and shall become effective on the
date such Compliance Certificate is delivered to the Lender. Notwithstanding
anything to the contrary contained in this definition, if the Borrower shall
fail to deliver to the Lender a Compliance Certificate on or prior to any date
required hereby, the Consolidated Leverage Ratio shall be deemed to be greater
than 2.00:1.00 from and including such date to the date of delivery to the
Lender of such Compliance Certificate.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.
 
“Borrower Obligations” means, collectively, all of the obligations and
liabilities of the Borrower under the Loan Documents, and all other Indebtedness
of the Borrower to the Lender, including all reimbursement obligations of the
Borrower in respect of any letters of credit issued by the Lender for the
account of the Borrower or any Subsidiary, in each case whether fixed,
contingent, now existing or hereafter arising, created, assumed, incurred or
acquired, and whether arising before or after the occurrence of any Event of
Default under Sections 8.1(h) or (i) hereof and including any obligation or
liability in respect of any breach of any representation or warranty and all
post-petition interest and funding losses, whether or not allowed as a claim in
any proceeding arising in connection with such an event.
 
“Borrowing Date” means any Business Day on which the Lender makes Loans.
 
“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.2 hereof and substantially in the form of Exhibit “A” attached
hereto and made a part hereof.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York City are authorized or required by law or
other governmental action to be closed, provided that when used in connection
with a Eurodollar Advance, the term shall also exclude any day on which banks
are not open for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, (a) which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, or (b) which lease does not qualify as a Tax
Operating Lease. For purposes of this definition, “Tax Operating Lease” means
any “synthetic lease”, and any other lease (i) that is treated as a lease for
purposes of the Code, and (ii) the lessor under which is treated as the owner of
the assets subject to the lease for purposes of the Code.
 
-2-

--------------------------------------------------------------------------------


 
“Capital Stock” means, as to any Person, all shares, interests, partnership
interests, limited liability company interests, participations, rights in or
other equivalents (however designated) of such Person’s equity (however
designated) and any rights, warrants or options exchangeable for or convertible
into such shares, interests, participations, rights or other equity.
 
“Cash Equivalents” means Dollar denominated investments in (i) securities issued
or directly and fully guarantied or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in full support thereof) having maturities of not more
than one year from the date of acquisition, (ii) time deposits, certificates of
deposit and bankers acceptances maturing within 270 days from the date of
acquisition thereof issued or Guarantied by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank having a combined capital surplus and undivided profits of not less than
$100,000,000 and whose (or whose parent company’s) unsecured non-credit
supported short-term debt or commercial paper rating at the time of such
acquisition (x) from Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto (“S&P”) is at least A-1,
or the equivalent thereof, or (y) from Moody’s Investors Service, Inc. or any
successor thereto (“Moody’s”) is at least P-1, or the equivalent thereof,
(iii) commercial paper maturing within 90 days from the date of acquisition
thereof and having, at such date of acquisition, a rating (x) from S&P of at
least A-1, or the equivalent thereof, or (y) from Moody’s of at least P-1, or
the equivalent thereof, (iv) marketable direct obligations issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (v) normal business
banking accounts, and (vi) investments in money market funds substantially all
the assets of which are comprised of securities of the types described in
clauses (i) through (iv) above.
 
“Change in Law” means (i) the adoption of any law, rule or regulation after the
Effective Date, (ii) the issuance or promulgation after the Effective Date of
any directive, guideline or request from any Governmental Authority (whether or
not having the force of law), or (iii) any change after the Effective Date in
the interpretation of any existing law, rule, regulation, directive, guideline
or request by any Governmental Authority charged with the administration
thereof.
 
“Change of Control” means the occurrence of any of the following events:
 
(a) any person or group (other than any one or more permitted investors) shall
have become the beneficial owner of voting shares entitled to exercise more than
20% of the total voting power of all outstanding voting shares of the Borrower
(including any voting shares which are not then outstanding of which such person
or group is deemed the beneficial owner);
 
(b) a change in the composition of the Managing Person of the Borrower shall
have occurred in which the individuals who constituted the Managing Person of
the Borrower at the beginning of the two year period immediately preceding such
change (together with any other director whose election by the Managing Person
of the Borrower or whose nomination for election by the shareholders of the
Borrower was approved by a vote of at least a majority of the members of such
Managing Person then in office who either were members of such Managing Person
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of such Managing Person then in office; or
 
-3-

--------------------------------------------------------------------------------


 
(c) any similar circumstance which, under the documentation evidencing or
governing any Indebtedness of the Borrower of $5,000,000 or more, results in the
Borrower being required to prepay, purchase, offer to purchase, redeem or
defease such Indebtedness.
 
For purposes of this definition, (i) the terms “person” and “group” shall have
the respective meanings ascribed thereto in Sections 13(d) and 14(d)(2) of the
Exchange Act, (ii) the term “beneficial owner” has the meaning ascribed thereto
in Rule 13d-3 under the Exchange Act, except that a Person shall not be deemed
to be the “beneficial owner” of a security as a result of such Person’s right to
acquire such security within a specified time period if such right is
conditioned, in whole or in part, upon events other than the passage of time,
and such events have not occurred, (iii) the term “permitted investors” shall
mean Elliot Bernstein, any of his immediate family members and any of his heirs
or beneficiaries, and (iv) the term “voting shares” shall mean all outstanding
shares of any class or classes (however designated) of Capital Stock of the
Borrower entitled to vote generally in the election of members of the Managing
Person thereof.
 
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
 
“Combined Current Ratio” means, at any date of determination, the ratio of (i)
the combined assets of all Domestic Subsidiaries which, in accordance with GAAP,
would be classified on a combined balance sheet of said Domestic Subsidiaries as
current assets -to- (ii) the combined liabilities of all Domestic Subsidiaries
which, in accordance with GAAP, would be classified on a combined balance sheet
of said Domestic Subsidiaries as current liabilities.
 
“Commitment Fee” has the meaning set forth in Section 3.2(a) hereof.
 
“Compliance Certificate” has the meaning set forth in Section 6.1(c) hereof.
 
“Consolidated EBITDA” means, for any period, net income of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP for
such period plus (i) the sum of, without duplication, each of the following with
respect to the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, each to the extent utilized in determining net income for
such period (a) interest expense, (b) provision for income taxes,
(c) depreciation, amortization and other non-cash charges, and (d) extraordinary
losses from sales, exchanges and other dispositions of property not in the
ordinary course of business, minus (ii) the sum of, without duplication, each of
the following with respect to the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP, each to the extent utilized in
determining net income for such period: (a) extraordinary gains from sales,
exchanges and other dispositions of property not in the ordinary course of
business, and (b) other non-recurring items (other than expenses and losses).
 
“Consolidated Fixed Charge Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated EBITDA to Consolidated Fixed Charges, in each
case the Four Quarter Trailing Period.
 
“Consolidated Fixed Charges” means, for any period, the sum of each of the
following with respect to the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP: (i) interest expense for such
period, (ii) the aggregate amount of all Capital Expenditures made during such
period, (iii) without duplication, current maturities of long-term Indebtedness
plus scheduled payments made during such period on account of the principal of
Indebtedness of the Borrower or any of its Subsidiaries and (iv) the aggregate
amount of all cash income taxes paid during such period.
 
-4-

--------------------------------------------------------------------------------


 
“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of the aggregate Indebtedness on such date of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP to
Consolidated EBITDA for the Four Quarter Trailing Period.
 
“Consolidated Net Worth” means, at any date of determination, the sum of (i) all
amounts which would be included under “stockholder’s equity” or any analogous
entry on a consolidated balance sheet of the Borrower and the Subsidiaries
determined in accordance with GAAP as of such date, plus (ii) to the extent
deducted from such stockholder’s equity, the aggregate amount (not to exceed
$60,000,000.00 in the aggregate) of stock repurchases made by the Borrower
pursuant to Section 7.7(d) hereof.
 
“Conversion Date” means the date on which (i) a Eurodollar Advance is converted
to an ABR Advance, (ii) an ABR Advance is converted to a Eurodollar Advance or
(iii) a Eurodollar Advance is converted to, or continued as, a new Eurodollar
Advance.
 
“Customary Lien” means any of the following: (i) any Lien imposed by law for
Taxes that are not yet due or are being contested in compliance with Section 6.4
hereof, provided that enforcement of such Lien is stayed pending such contest;
(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.4, provided that enforcement of each such
Lien is stayed pending such contest; (iii) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
(iv) deposits and pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
ordinary course of business; (v) judgment liens in respect of judgments that
would not cause an Event of Default under Section 8.1(j) hereof; (vi) zoning
ordinances, easements, rights of way, minor defects, irregularities, and other
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; and (vii) Liens
created under the Loan Documents.
 
“Default” means any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or the occurrence of any
other condition, would, unless cured or waived, become an Event of Default.
 
“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any controversy, claim or dispute arising out of or
relating to (a) this Agreement, (b) any other Loan Documents, (c) any related
agreements or instruments, or (d) the transaction contemplated herein or therein
(including any claim based on or arising from an alleged personal injury or
business tort).


“Disqualified Stock” means any Capital Stock of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, provided, however, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of certain events shall not constitute Disqualified Stock if the
terms of such Capital Stock provide that the Borrower may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless such repurchase
or redemption complies with Section 7.7 of this Agreement.
 
-5-

--------------------------------------------------------------------------------


 
“Dollars” and “$” mean lawful currency of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
“Effective Date” has the meaning set forth in the preamble hereto.
 
“Environmental Laws” has the meaning set forth in Section 4.7 hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations issued thereunder, as from time
to time in effect.
 
“ERISA Affiliate” means any Person which is a member of any group of
organizations within the meaning of Sections 414(b) or (c) of the Code (or,
solely for purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, within the meanings of Sections 414(m) or
(o) of the Code) of which the Borrower or any Subsidiary is a member.
 
“ERISA Event” means (i) a “reportable event”, as defined in Section 4043 of
ERISA with respect to a Pension Plan (other than an event for which the 30-day
notice period is waived), (ii) the existence with respect to any Pension Plan of
an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (iii) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan;
(iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or Pension Plans or to appoint a trustee to administer any Pension
Plan; (vi) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Eurodollar Advances” means the Loans (or any portions thereof), at such time as
it (or such portions) are made and/or being maintained at a rate of interest
based upon the Eurodollar Rate.
 
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Lender pursuant to the following
formula:
 
Eurodollar Rate =
______Eurodollar Base Rate_______ 
1.00 - Eurodollar Reserve Percentage



Where,
 
“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Lender from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by the Lender to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by the Lender and with a term
equivalent to such Interest Period would be offered by the Lender’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
-6-

--------------------------------------------------------------------------------


 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to the Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 8.1 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Subsidiaries” means, collectively, (i) Bel Delaware LLC, a Delaware
limited liability company and a Wholly Owned Subsidiary of the Hong Kong
Subsidiary, and (ii) each of Transformer One LLC, Transformer Two LLC,
Transformer Three LLC, Transformer Four LLC, Transformer Five LLC and
Transformer Six LLC (each, a “Transformer Entity”), each a Delaware limited
liability company and a Wholly Owned Subsidiary formed for the sole purpose of
holding one share of Capital Stock in a Subsidiary organized under the laws of
the Dominican Republic (a “Dominican Subsidiary”) in order to comply with the
laws of the Dominican Republic; provided, however, that if (x) such Transformer
Entity engages in the active conduct of a trade or business, or (y) such
Transformer Entity holds or acquires any asset other than one share of the
Capital Stock of such Dominican Subsidiary (other than an asset incidental to
the holding of such share), such Transformer Entity shall automatically cease to
be an Excluded Subsidiary.
 
“Excluded Tax” means as to any Person, a Tax imposed by one of the following
jurisdictions or by any political subdivision or taxing authority thereof:
(i) the United States, (ii) the jurisdiction in which such Person is organized,
(iii) the jurisdiction in which such Person’s principal office is located,
(iv) in the case of the Lender, any jurisdiction in which the Lender is or is
deemed to be doing business; which Tax (a) is any income tax or franchise tax
imposed on all or part of the net income or net profits of such Person or
(b) represents interest, fees or penalties for payment of any such income tax or
franchise tax.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average of the quotations
for such day on such transactions received by the Lender (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%).
 
-7-

--------------------------------------------------------------------------------


 
“Fees” has the meaning set forth in Section 2.5(a) hereof.
 
“Financial Officer” means, as to any Person, the chief financial officer of such
Person or such other officer as shall be satisfactory to the Lender.
 
“Foreign Subsidiary” means any Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
 
“Four Quarter Trailing Period” means, at any date of determination, the period
of the four fiscal quarters ending on such date, or, if such date is not the
last day of a fiscal quarter, the period of the most immediately completed four
fiscal quarters.
 
“Fraudulent Transfer Laws” has the meaning set forth in Section 10.1(b) hereof.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Governmental Authority” means any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.
 
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guarantying or in effect guarantying
any return on any investment made by another Person, or any Indebtedness, lease,
dividend or other obligation (a “primary obligation”) of any other Person (a
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guarantor, direct or indirect (i) to purchase any primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of a primary obligor,
(iii) to purchase property, securities or services primarily for the purpose of
assuring the beneficiary of any primary obligation of the ability of a primary
obligor to make payment of a primary obligation, (iv) otherwise to assure or
hold harmless the beneficiary of a primary obligation against loss in respect
thereof, and (v) in respect of the liabilities of any partnership in which a
secondary obligor is a general partner, except to the extent that such
liabilities of such partnership are nonrecourse to such secondary obligor and
its separate property, provided, however, that the term “Guaranty” shall not
include the endorsement of instruments for deposit or collection in the ordinary
course of business. The amount of any Guaranty shall be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guarantor in good
faith.
 
“Guaranty Supplement” means a Guaranty Supplement in the form attached hereof as
Exhibit “B” and made a part hereof.
 
“Guarantor Obligations” means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor under the Loan
Documents, whether fixed, contingent, now existing or hereafter arising,
created, assumed, incurred or acquired, and whether arising before or after the
occurrence of any Event of Default under Sections 8.1(h) or (i) hereof and
including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event.
 
-8-

--------------------------------------------------------------------------------


 
“Hedging Agreement” means any interest rate swap, cap or collar arrangement or
any other derivative product customarily offered by banks or other financial
institutions to their customers in order to manage the exposure of such
customers to interest rate fluctuations.
 
“Hong Kong Subsidiary” means Bel Fuse, Limited, a Hong Kong corporation and a
direct Wholly Owned Subsidiary of the Borrower.
 
“Impermissible Qualification” has the meaning set forth in Section 6.1(a)(i)
hereof.
 
“Indebtedness” means, as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money,
(ii) indebtedness in respect of the deferred purchase price of property (other
than trade payables incurred in the ordinary course of business),
(iii) indebtedness evidenced by notes, bonds, debentures or similar instruments,
(iv) obligations with respect to any conditional sale or title retention
agreement, (v) indebtedness arising under acceptance facilities and the amount
available to be drawn under all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder to the extent such
Person shall not have reimbursed the issuer in respect of the issuer’s payment
thereof, (vi) liabilities secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned by such Person (other than carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like non-consensual statutory
Liens arising in the ordinary course of business), even though such Person has
not assumed or otherwise become liable for the payment thereof, (vii) Capital
Lease Obligations, (viii) all obligations of such Person in respect of
Disqualified Stock, and (ix) all Guaranties by such Person of Indebtedness of
others. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Liabilities” and “Indemnified Person” have the meanings set forth
in Section 9.4(b) hereof.
 
“Indemnified Tax” means as to any Person, any Tax, except (i) an Excluded Tax
imposed on such Person and (ii) any interest, fees or penalties for late payment
of an Excluded Tax imposed on such Person.
 
“Insolvent” means, with respect to any Person, (a) the sum of the assets, at a
fair valuation, of such Person does not exceed its debts, (b) such Person has
incurred debts beyond its ability to pay such debts as such debts mature,
(c) such Person believes that, in the ordinary course of its business during the
reasonably foreseeable future, it will incur debts beyond its ability to pay
such debts as such debts mature, and (d) such Person has insufficient capital
with which to conduct its business. For purposes of this definition only, “debt”
means any liability on a claim, and “claim” means any (i) right to payment,
whether such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured, or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, unsecured, liquidated or unliquidated.
 
“Intercompany Transaction Amount” has the meaning set forth in
Section 7.1(c)(ii) hereof.
 
“Interest Period” means, with respect to each Eurodollar Advance, the period
commencing on the Borrowing Date or Conversion Date of such Eurodollar Advance
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may select in the
applicable Borrowing Request or Notice of Conversion.
 
-9-

--------------------------------------------------------------------------------


 
“Investments” has the meaning set forth in Section 7.4 hereof.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), or other security agreement or security interest of any
kind or nature whatsoever, including any conditional sale or other title
retention agreement and any capital or financing lease having substantially the
same economic effect as any of the foregoing.
 
“Line of Business” means the manufacturing and distribution of electronic
components and any business reasonably similar, complimentary, ancillary or
related thereto.
 
“Loans” means the loans made by the Lender to the Borrower pursuant to this
Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Note, each Secured
Hedging Agreement and all other agreements, instruments and documents executed
or delivered in connection herewith.
 
“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor and
each other Person (other than the Lender or any of its Affiliates) party to a
Loan Document.
 
“Managing Person” means, with respect to any Person that is (i) a corporation,
its board of directors, (ii) a limited liability company, its board of control,
managing member or members, (iii) a limited partnership, its general partner or
general partners, (iv) a general partnership or a limited liability partnership,
its managing partner or managing partners or executive committee or (v) any
other Person, the managing body thereof or other Person analogous to the
foregoing.
 
“Margin Stock” has the meaning set forth in Regulation U.
 
“Material Adverse” means, with respect to any change or effect, a material
adverse change in, or effect on, as the case may be, (i) the business, assets,
operations, prospects or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole, (ii) the ability of any Loan Party to perform
its obligations under the Loan Documents to which it is a party, (iii) the
rights of, or benefits available to, the Lender under the Loan Documents, in any
material respect, or (iv) the legality or enforceability of any Loan Document.
 
“Material Subsidiary” means any direct or indirect Subsidiary (other than the
Excluded Subsidiaries) as to which any of the following tests are or have at any
time on or after the Effective Date been met: (i) the Borrower’s and the other
Subsidiaries’ investments in and advances to such Subsidiary are greater than or
equal to 5% of the total assets of the Borrower and the Subsidiaries on a
consolidated basis as of the last day of the most recently completed fiscal year
of the Borrower, (ii) such Subsidiary’s proportionate share of the total assets
(after intercompany eliminations) of the Borrower and the Subsidiaries on a
consolidated basis is greater than or equal to 5% of the total assets of the
Borrower and the Subsidiaries on a consolidated basis as of the last day of the
most recently completed fiscal year of the Borrower, or (iii) the income from
continuing operations before income taxes, extraordinary items and the
cumulative effect of a change in accounting principles of such Subsidiary is
greater than or equal to 5% of such income of the Borrower and the Subsidiaries
on a consolidated basis as of the last day of the most recently completed fiscal
year of the Borrower.
 
-10-

--------------------------------------------------------------------------------


 
“Material Liabilities” means, on any date, with respect to the Borrower, any
Subsidiary, or any combination thereof: (i) all Indebtedness (other than
Indebtedness under the Loan Documents), (ii) the net termination obligations in
respect of one or more Hedging Agreements (calculated as if such Hedging
Agreements were terminated as of such date), and (iii) other liabilities, in
each case whether as principal, guarantor, surety or other obligor, in an
aggregate principal amount exceeding $1,000,000.00.
 
“Minimum Amount” means in respect of (i) ABR Advances, $100,000.00 or such
amount plus a whole multiple of $50,000.00 in excess thereof, and
(ii) Eurodollar Advances, $100,000.00 or such amount plus a whole multiple of
$100,000.00 in excess thereof.
 
“Multiemployer Plan” means a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
 
“Non-Guarantor Subsidiary” at any time, the Excluded Subsidiaries and any other
Subsidiary that is not a Subsidiary Guarantor at such time, including, without
limitation, all Foreign Subsidiaries.
 
“Note” means a Revolving Credit Loan Note, substantially in the form attached
hereto as Exhibit “C” and made a part hereof, payable to the order of the
Lender, made by the Borrower and dated as of the Effective Date, including all
replacements thereof and substitutions therefor.
 
“Notice of Conversion” has the meaning set forth in Section 3.3(a) hereof.
 
“Obligations” means, collectively, the Borrower Obligations and the Guarantor
Obligations.
 
“Organizational Documents” means as to any Person which is (i) a corporation,
the certificate or articles of incorporation and by-laws of such Person, (ii) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (iii) a partnership, the partnership agreement or
similar agreement of such Person, or (iv) any other form of entity or
organization, the organizational documents analogous to the foregoing.
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery, registration or
enforcement of, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents or otherwise with respect
to the Loan Documents.
 
“Payment Office” means the office of the Lender set forth in Section 9.2(b)
hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
 
“Pension Plan” means, at any date of determination, any employee pension benefit
plan (other than a Multiemployer Plan), the funding requirements of which (under
Section 302 of ERISA or Section 412 of the Code) are, or at any time within the
six years immediately preceding such date, were, in whole or in part, the
responsibility of the Borrower or any ERISA Affiliate.
 
“Permitted Liens” has the meaning set forth in Section 7.2 hereof.
 
“Person” means a natural person, firm, partnership, limited liability company,
joint venture, corporation, association, business enterprise, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity, and for
the purpose of the definition of “ERISA Affiliate”, a trade or business.
 
-11-

--------------------------------------------------------------------------------


 
“Prime Rate” is a rate set by the Lender based upon various factors including
the Lender’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Lender shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
“Regulation D, T, U and X” means Regulations D, T, U and X, respectively, of the
Board of Governors as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.
 
“Required Payment” has the meaning set forth in Section 3.7(a) hereof.
 
“Restricted Payment” has the meaning set forth in Section 7.7 hereof.
 
“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of the Revolving Credit Exposure permitted hereunder, as such commitment
may be reduced or increased from time to time pursuant to Section 2.3 hereof.
The initial amount of the Lender’s Revolving Commitment is $20,000,000.00.
 
“Revolving Credit Exposure” means, at any time, the aggregate outstanding
principal amount of the Revolving Loans at such time.
 
“Revolving Loan” means a loan referred to in Section 2.1 hereof and made
pursuant to Section 2.4 hereof.
 
“Revolving Maturity Date” means June 30, 2008, or such earlier date on which the
Revolving Loans shall become due and payable, whether by acceleration or
otherwise.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.
 
“Secured Hedging Agreement” means any Hedging Agreement entered into by the
Borrower with the Lender (or an Affiliate thereof).
 
“Special Counsel” means Reed Smith LLP, or such other counsel selected by the
Lender as, special counsel to the Lender hereunder.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (i) the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests or more than 50% of the
profits or losses of which are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent. Unless otherwise
qualified, all references to “Subsidiary” or to “Subsidiaries” in this Agreement
shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
-12-

--------------------------------------------------------------------------------


 
“Subsidiary Guarantor” means each Domestic Subsidiary party to this Agreement,
provided that the Excluded Subsidiaries shall not be Subsidiary Guarantors.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.
 
“Transactions” means, collectively the transactions contemplated by the Loan
Documents.
 
“Type”, when used in reference to a Loan or Advance, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Advance, is determined
by reference to the Eurodollar Rate or the Alternate Base Rate.
 
“Unconsolidated Investment” means, as of any date, any investment made by the
Borrower or any Subsidiary in any other Person that, pursuant to GAAP as in
effect on such date, would not be consolidated with the Borrower for financial
reporting purposes immediately after giving effect to such investment.
 
“United States” means the United States of America.
 
“Upfront Fee” has the meaning set forth in Section 3.2(b) hereof.
 
“Wholly Owned” means, with respect to any Subsidiary of any Person, 100% of the
outstanding Capital Stock of such Subsidiary is owned, directly or indirectly,
by such Person.
 
“Withdrawal Liability” means, with respect to any Person, liability of such
Person to a Multiemployer Plan as a result of a complete or partial withdrawal
from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E
of Title IV of ERISA.
 
Section 1.2 Accounting Terms
 
As used in the Loan Documents and in any certificate, opinion or other document
made or delivered pursuant thereto, accounting terms not defined in Section 1.1
hereof, and accounting terms partly defined in Section 1.1 hereof, to the extent
not defined, shall have the respective meanings given to them under GAAP. If any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in this Agreement, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to reflect such
change in GAAP, provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change and
(ii) the Borrower shall provide to the Lender financial statements and other
documents required under this Agreement (or such other items as the Lender may
reasonably request) setting forth a reconciliation between calculations of such
ratio or requirement before and after giving effect to such change.
 
Section 1.3 Rules of Interpretation
 
(a) Unless expressly provided in a Loan Document to the contrary, (i) the words
“hereof”, “herein”, “hereto” and “hereunder” and similar words when used in each
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof, (ii) article, section, subsection, schedule and
exhibit references contained therein shall refer to article, section,
subsection, schedule and exhibit thereof or thereto, (iii) the words “include”
and “including”, shall mean that the same shall be “included, without
limitation”, (iv) any definition of, or reference to, any agreement, instrument,
certificate or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (v) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (vi) the words
“asset” and “property” shall be construed to have the same meaning and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) words in the singular number
include the plural, and words used therein in the plural include the singular,
(viii) any reference to a time shall refer to such time in New York, (ix) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”, and (x) references therein to a fiscal period shall
refer to that fiscal period of the Borrower.
 
-13-

--------------------------------------------------------------------------------


 
(b) Article and Section headings have been inserted in the Loan Documents for
convenience only and shall not be construed to be a part thereof.
 
ARTICLE 2

 
AMOUNT AND TERMS OF THE LOANS
 
Section 2.1 Loans
 
Subject to the terms and conditions hereof, the Lender agrees to make revolving
credit loans in Dollars (each a “Revolving Loan” and collectively with all other
Loans of the Lender, the “Revolving Loans”) to the Borrower from time to time on
any Business Day during the period from the Effective Date to the Business Day
proceeding the Revolving Maturity Date, provided that after giving effect
thereto the Revolving Credit Exposure would not exceed the Revolving Commitment.
During such period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Revolving Commitment, all in accordance with the terms and
conditions of this Agreement. The outstanding principal balance of each
Revolving Loan shall be due and payable on the Revolving Maturity Date.
 
Section 2.2 Procedure for Borrowing
 
(a) To request a Loan, the Borrower shall notify the Lender by the delivery of a
Borrowing Request, which shall be sent by facsimile and shall be irrevocable
(confirmed promptly, and in any event within five Business Days, by the delivery
to the Lender of a Borrowing Request manually signed by the Borrower), no later
than 11:00 a.m., three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Advances, and 11:00 a.m., one Business Day prior to the
requested Borrowing Date, in the case of ABR Advances, specifying (i) the
aggregate principal amount to be borrowed, (ii) the requested Borrowing Date,
(iii) whether such borrowing is to consist of one or more Eurodollar Advances,
ABR Advances, or a combination thereof and (iv) if the Loan is to consist of one
or more Eurodollar Advances, the amount and length of the Interest Period for
each Eurodollar Advance. The amount of each (a) Eurodollar Advance to be made on
a Borrowing Date, when aggregated with all amounts to be converted to, or
continued as, a Eurodollar Advance on such date and having the same Interest
Period as such first Eurodollar Advance, shall equal the Minimum Amount and
(b) each ABR Advance made on each Borrowing Date shall equal the Minimum Amount
or, if less, the unused portion of the Revolving Commitment.
 
(b) Subject to the satisfaction of the terms and conditions of this Agreement,
the Lender shall on the requested Borrowing Date make available the proceeds of
the requested Loan to the Borrower at the Payment Office by crediting the
account of the Borrower on the books of the Lender at such office with said
amount.
 
-14-

--------------------------------------------------------------------------------


 
Section 2.3 Termination and Reduction of Revolving Commitment
 
(a) Voluntary Termination or Reductions. The Borrower may, upon at least three
(3) Business Days’ prior written notice to the Lender, (i) at any time when the
Revolving Credit Exposure shall be zero, terminate the Revolving Commitment, and
(ii) at any time and from time to time when the Revolving Commitment shall
exceed the Revolving Credit Exposure (after giving effect to any contemporaneous
payment or payment of Revolving Loans), permanently reduce the Revolving
Commitment by a sum not greater than the amount of such excess, provided,
however, that each such partial reduction shall be in the amount of
$1,000,000.00 or such amount plus a whole multiple of $500,000.00 in excess
thereof.
 
(b) Reductions in General. Simultaneously with each reduction of the Revolving
Commitment, the Borrower shall pay the Commitment Fee accrued on the amount by
which the Revolving Commitment has been reduced.
 
(c) Mandatory Reductions. Unless previously terminated, the Revolving Commitment
shall terminate on the Revolving Maturity Date.
 
Section 2.4 Prepayments of the Loans 
 
(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay all or any portion of the Loans without premium or
penalty (but subject to Section 3.5 hereof), by delivering to the Lender an
irrevocable written notice thereof at least one Business Day prior to the
proposed prepayment date, in the case of Loans consisting of ABR Advances, and
at least three Business Days prior to the proposed prepayment date, in the case
of Loans consisting of Eurodollar Advances, specifying whether the Loans to be
prepaid consist of ABR Advances, Eurodollar Advances, or a combination thereof,
the amount to be prepaid and the date of prepayment, whereupon the amount
specified in such notice shall be due and payable on the date specified. Each
partial prepayment of the Loans pursuant to this subsection shall be in an
amount equal to the Minimum Amount, or, if less, the outstanding principal
balance of the Loans. After giving effect to any partial prepayment with respect
to Eurodollar Advances which were made (whether as the result of a borrowing, a
conversion or a continuation) on the same date and which had the same Interest
Period, the outstanding principal balance of such Eurodollar Advances shall
equal or exceed (subject to Section 3.3 hereof) the Minimum Amount.
 
(b) Mandatory Prepayments of Revolving Loans. Simultaneously with each reduction
or termination of the Revolving Commitment, the Borrower shall prepay the Loans
by an amount equal to the lesser of (i) the Revolving Credit Exposure, or (ii)
the excess of the Revolving Credit Exposure over the Revolving Commitment as so
reduced or terminated.
 
(c) In General. Simultaneously with each prepayment of a Loan, the Borrower
shall prepay all accrued interest on the amount prepaid through the date of
prepayment.
 
Section 2.5 Payments; Set-Off
 
(a) Payments. Except as provided below, all payments, including prepayments, of
principal and interest on the Loans, the Commitment Fee, the Upfront Fee and of
all other amounts to be paid by the Borrower under the Loan Documents, (the
Commitment Fee, the Upfront Fee together with all of such other fees, being
sometimes hereinafter collectively referred to as the “Fees”) shall be made to
the Lender, prior to 1:00 p.m. on the date such payment is due at the Payment
Office, in Dollars and in immediately available funds, without set-off, offset,
recoupment or counterclaim. The failure of the Borrower to make any such payment
by such time shall not constitute a Default, provided that such payment is made
on such due date, but any such payment made after 1:00 p.m. on such due date
shall be deemed to have been made on the next Business Day for the purpose of
calculating interest on the Loans. If any payment under the Loan Documents shall
be due and payable on a day which is not a Business Day, the due date thereof
(except as otherwise provided with respect to Interest Periods) shall be
extended to the next Business Day and (except with respect to payments in
respect of the Fees) interest shall be payable at the applicable rate specified
herein during such extension, provided, however, that if such next Business Day
would be after the Revolving Maturity Date, such payment shall instead be due on
the immediately preceding Business Day.
 
-15-

--------------------------------------------------------------------------------


 
(b) Set-Off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under
Sections 8.1(a) or (b) hereof, the Lender shall have the right, without prior
notice to the Borrower or any other Loan Party, any such notice being expressly
waived by the Borrower and each other Loan Party to the extent not prohibited by
applicable law, to set-off and apply against any indebtedness, whether matured
or unmatured, of the Borrower or such other Loan Party, as the case may be, to
the Lender any amount owing from the Lender to the Borrower or such other Loan
Party, as the case may be, at, or at any time after, the happening of any of the
above-mentioned events. To the extent not prohibited by applicable law, the
aforesaid right of set-off may be exercised by the Lender against the Borrower
or such other Loan Party, as the case may be, or against any trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor of the
Borrower or such other Loan Party, as the case may be, or against anyone else
claiming through or against the Borrower or such other Loan Party, as the case
may be, or such trustee in bankruptcy, custodian, debtor in possession, assignee
for the benefit of creditors, receiver, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of set-off shall not have
been exercised by the Lender prior to the making, filing or issuance, or service
upon the Lender of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant. The Lender
agrees promptly to notify the Borrower after any such set-off and application
made by the Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
 
ARTICLE 3
 
INTEREST, FEES, YIELD PROTECTIONS, ETC.
 
Section 3.1 Interest Rate and Payment Dates
 
(a) Advances. Each (i) ABR Advance shall bear interest at a rate per annum equal
to the Alternate Base Rate plus the Applicable Margin and (ii) Eurodollar
Advance shall bear interest at a rate per annum equal to the Eurodollar Rate for
the applicable Interest Period plus the Applicable Margin.
 
(b) Event of Default; Late Charges. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Event of Default under
Section 8.1(a) or 8.1(b) hereof, the outstanding principal balance of the Loans
shall bear interest at a rate per annum equal to 2% plus the rate otherwise
applicable thereto as provided in subsection (a) above. If any interest, Fee or
other amount payable under the Loan Documents is not paid when due (whether at
the stated maturity thereof, by acceleration or otherwise), such overdue amount
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
2%, from the date of such nonpayment until paid in full (whether before or after
the entry of a judgment thereon). All such interest shall be payable on demand.
 
-16-

--------------------------------------------------------------------------------


 
(c) Payment of Interest. Except as otherwise provided in subsection (b) above,
interest shall be payable in arrears on the following dates and upon each
payment (including prepayment) of the Loans:
 
(i) in the case of an ABR Advance, on the last Business Day of each March, June,
September and December commencing on the first of such days to occur after such
ABR Advance is made or any Eurodollar Advance is converted to an ABR Advance;
 
(ii) in the case of a Eurodollar Advance, on the last day of the Interest Period
applicable thereto and, if such Interest Period is longer than three months, the
last Business Day of each three month interval occurring during such Interest
Period; and
 
(iii) in the case of all Advances, the Revolving Maturity Date.
 
(d) Computations. Interest on (i) ABR Advances to the extent based on the Prime
Rate shall be calculated on the basis of a 365 or 366-day year (as the case may
be), and (ii) ABR Advances to the extent based on the Federal Funds Effective
Rate and on Eurodollar Advances shall be calculated on the basis of a 360-day
year, in each case, for the actual number of days elapsed. The Lender shall, as
soon as practicable, notify the Borrower of the effective date and the amount of
each such change in the Prime Rate, but any failure to so notify shall not in
any manner affect the obligation of the Borrower to pay interest on the Loans in
the amounts and on the dates required. Each determination of a rate of interest
by the Lender pursuant to the Loan Documents shall be conclusive and binding on
all parties hereto absent manifest error. The Borrower acknowledges that to the
extent interest payable on ABR Advances is based on the Prime Rate, such rate is
only one of the bases for computing interest on loans made by the Lender, and by
basing interest payable on ABR Advances on the Prime Rate, the Lender has not
committed to charge, and the Borrower has not in any way bargained for, interest
based on a lower or the lowest rate at which the Lender may now or in the future
make loans to other borrowers.
 
Section 3.2 Fees
 
(a) Commitment Fee. The Borrower agrees to pay to the Lender, a fee (the
“Commitment Fee”), during the period from the Effective Date through the
Business Day immediately preceding the Revolving Maturity Date, at a rate per
annum equal to the Applicable Margin on the average daily unused Revolving
Commitment. The Commitment Fee shall be payable (i) quarterly in arrears on the
last Business Day of each March, June, September and December during such
period, commencing on the first such day following the Effective Date, (ii) on
the date of any reduction in the Revolving Commitment (to the extent of such
reduction) and (iii) on the Revolving Maturity Date. The Commitment Fee shall be
calculated on the basis of a 360 day year, as the case may be, for the actual
number of days elapsed.
 
(b) Upfront Fee. There shall be no upfront fee (the “Upfront Fee”) due and owing
to the Lender in connection with the Revolving Commitment.
 
Section 3.3 Conversions
 
(a) The Borrower may elect from time to time to convert one or more Eurodollar
Advances to ABR Advances by giving the Lender at least one Business Day’s prior
irrevocable notice of such election, specifying the amount to be converted,
provided, that any such conversion of Eurodollar Advances shall only be made on
the last day of the Interest Period applicable thereto. In addition, the
Borrower may elect from time to time to (i) convert ABR Advances to Eurodollar
Advances and (ii) continue Eurodollar Advances as new Eurodollar Advances by
selecting a new Interest Period therefor, in each case by giving the Lender at
least three Business Days’ prior irrevocable notice of such election, in the
case of a conversion to, or continuation of, Eurodollar Advances, specifying the
amount to be so converted or continued and the initial Interest Period relating
thereto, provided that any such conversion of ABR Advances to Eurodollar
Advances shall only be made on a Business Day and any such continuation of
Eurodollar Advances as new Eurodollar Advances shall only be made on the last
day of the Interest Period applicable to the Eurodollar Advances which are to be
continued as such new Eurodollar Advances. Each such notice (each a “Notice of
Conversion”) shall be substantially in the form of Exhibit “D”, shall be
irrevocable and shall be given by facsimile (confirmed promptly, and in any
event within five Business Days, by the delivery to the Lender of a Notice of
Conversion manually signed by the Borrower). Advances may be converted or
continued pursuant to this Section 3.3 in whole or in part, provided that the
amount to be converted to, or continued as, each Eurodollar Advance, when
aggregated with any Eurodollar Advance to be made on such date in accordance
with Section 2.2 hereof and having the same Interest Period as such first
Eurodollar Advance, shall equal the Minimum Amount.
 
-17-

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything in this Agreement to the contrary, upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
have no right to elect to convert any existing ABR Advance to a new Eurodollar
Advance or to continue any existing Eurodollar Advance as a new Eurodollar
Advance. In such event, all ABR Advances shall be automatically continued as ABR
Advances and all Eurodollar Advances shall be automatically converted to ABR
Advances on the last day of the Interest Period applicable to such Eurodollar
Advance.
 
(c) Each conversion or continuation shall be effected by the Lender by applying
the proceeds of the new ABR Advance or Eurodollar Advance, as the case may be,
to the Advances (or portion thereof) being converted (it being understood that
any such conversion or continuation shall not constitute a borrowing for
purposes of Article 4 hereof).
 
Section 3.4 Concerning Interest Periods
 
(a) No Interest Period in respect of a Eurodollar Advance shall end after the
Revolving Maturity Date.
 
(b) Any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
(c) If an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day.
 
(d) If the Borrower shall have failed to timely elect a Eurodollar Advance under
Section 3.3 hereof in connection with any conversion to, or continuation of, a
Eurodollar Advance, such Advance requested to be converted to, or continued as,
a Eurodollar Advance shall thereafter be an ABR Advance until such time, if any,
as the Borrower shall elect a new Eurodollar Advance pursuant to Section 3.3
hereof.
 
(e) The Borrower shall not be permitted to have more than eight Eurodollar
Advances outstanding at any one time.
 
-18-

--------------------------------------------------------------------------------


 
Section 3.5 Funding Loss 
 
Notwithstanding anything contained herein to the contrary, if the Borrower shall
fail to borrow, convert or continue a Eurodollar Advance on a Borrowing Date or
a Conversion Date after it shall have given notice to do so in which it shall
have requested a Eurodollar Advance, or if a Eurodollar Advance shall be
terminated for any reason prior to the last day of the Interest Period
applicable thereto, or if, while a Eurodollar Advance is outstanding, any
repayment or prepayment of such Eurodollar Advance is made for any reason
(including as a result of acceleration or illegality) on a date which is prior
to the last day of the Interest Period applicable thereto, the Borrower agrees
to indemnify the Lender against, and to pay on demand to the Lender the amount
(calculated by the Lender using any reasonable method chosen by it which is
customarily used by it for such purpose) equal to any loss or out-of-pocket
expense suffered by the Lender as a result of such failure to convert, or
continue, or such termination, repayment or prepayment, including any loss, cost
or expense suffered by the Lender in liquidating or employing deposits acquired
to fund or maintain the funding of such Eurodollar Advance or redeploying funds
prepaid or repaid, in amounts which correspond to such Eurodollar Advance and
any reasonable internal processing charge customarily charged by the Lender in
connection therewith.
 
Section 3.6 Increased Costs; Illegality, etc.
 
(a) Increased Costs. If any Change in Law shall impose, modify or make
applicable any reserve, special deposit, compulsory loan, assessment, increased
cost or similar requirement against assets held by, or deposits of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of the Lender in respect of its Eurodollar Advances which is not
otherwise included in the determination of a Eurodollar Rate and the result
thereof is to increase the cost to the Lender of making, renewing, converting or
maintaining its Eurodollar Advances or its commitment to make such Eurodollar
Advances, or to reduce any amount receivable under the Loan Documents in respect
of its Eurodollar Advances, then, in any such case, the Borrower shall pay the
Lender such additional amounts as is sufficient to compensate the Lender for
such additional cost or reduction in such amount receivable which the Lender
deems to be material (as determined by the Lender.)
 
(b) Capital Adequacy. If the Lender determines that any Change in Law relating
to capital requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
on the Loans to a level below that which the Lender (or its holding company)
would have achieved or would thereafter be able to achieve but for such Change
in Law (after taking into account the Lender’s (or such holding company’s)
policies regarding capital adequacy), the Borrower shall pay to the Lender (or
such holding company) such additional amount or amounts as will compensate the
Lender (or such holding company) for such reduction.
 
(c) Illegality. Notwithstanding any other provision hereof, if the Lender shall
reasonably determine that any law, regulation, treaty or directive, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for it to make or maintain any Eurodollar Advance as contemplated by
this Agreement, the Lender shall promptly notify the Borrower thereof, and
(i) the commitment of the Lender to make such Eurodollar Advances or convert ABR
Advances to Eurodollar Advances shall forthwith be suspended, (ii) the Lender
shall fund each requested Eurodollar Advance as an ABR Advance and (iii) the
portion of the Loans then outstanding as such Eurodollar Advances, if any, shall
be converted automatically to ABR Advances on the last day of the then current
Interest Period applicable thereto or at such earlier time as may be required by
law. The commitment of the Lender with respect to Eurodollar Advances shall be
suspended until the Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist. Upon receipt of such notice by the
Borrower, the Lender’s commitment to make or maintain Eurodollar Advances shall
be reinstated.
 
-19-

--------------------------------------------------------------------------------


 
(d) Substituted Interest Rate. In the event that the Lender shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that (i) by reason of circumstances affecting the interbank eurodollar
market either adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate applicable pursuant to Section 3.1 hereof or (ii) the applicable
Eurodollar Rate will not adequately and fairly reflect the cost to the Lender of
maintaining or funding loans bearing interest based on such Eurodollar Rate,
with respect to any portion of the Loans that the Borrower has requested be made
as Eurodollar Advances or Eurodollar Advances that will result from the
requested conversion or continuation of any portion of the Advances into or of
Eurodollar Advances (each, an “Affected Advance”), the Lender shall promptly
notify the Borrower (by telephone or otherwise, to be promptly confirmed in
writing) of such determination, on or, to the extent practicable, prior to the
requested Conversion Date for such Affected Advances. If the Lender shall give
such notice, (a) any Affected Advances shall be made as ABR Advances, (b) the
Advances (or any portion thereof) that were to have been converted to Affected
Advances shall be converted to ABR Advances and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to ABR Advances. Until any notice under clauses (i) or
(ii) above, as the case may be, of this subsection (d) has been withdrawn by the
Lender, no further Eurodollar Advances shall be required to be made by the
Lender, nor shall the Borrower have the right to convert all or any portion of
the Loans to Eurodollar Advances.
 
(e) Payment; Certificates. Each payment pursuant to subsections (a) or (b) above
shall be made within 10 days after demand therefor, which demand shall be
accompanied by a certificate of the Lender demanding such payment setting forth
the calculations of the additional amounts payable pursuant thereto. Each such
certificate shall be presumptively correct absent manifest error. No failure by
the Lender to demand, and no delay in demanding, compensation for any increased
cost shall constitute a waiver of its right to demand such compensation at any
time. Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that the Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 3.7 Taxes
 
(a) Payments Free of Taxes. All payments by or on account of the Borrower under
any Loan Document to or for the account of the Lender shall be made free and
clear of, and without any deduction or withholding for or on account of, any and
all present or future Indemnified Taxes or Other Taxes, provided that if the
Borrower or any other Person is required by any law, rule, regulation, order,
directive, treaty or guideline to make any deduction or withholding in respect
of such Indemnified Tax or Other Tax from any amount required to be paid by the
Borrower to or on behalf of the Lender under any Loan Document (each, a
“Required Payment”), then (i) the Borrower shall notify the Lender of any such
requirement or any change in any such requirement as soon as the Borrower
becomes aware thereof, (ii) the Borrower shall pay such Indemnified Tax or Other
Tax prior to the date on which penalties attach thereto, such payment to be made
(to the extent that the liability to pay is imposed on the Borrower) for its own
account or (to the extent that the liability to pay is imposed on the Lender) on
behalf and in the name of the Lender, (iii) the Borrower shall pay to the Lender
an additional amount such that the Lender shall receive on the due date therefor
an amount equal to the Required Payment had no such deduction or withholding
been made or required, and (iv) the Borrower shall, within 30 days after paying
such Indemnified Tax or Other Tax, deliver to the Lender satisfactory evidence
of such payment to the relevant Governmental Authority.
 
-20-

--------------------------------------------------------------------------------


 
(b) Reimbursement for Taxes and Other Taxes Paid by the Lender. The Borrower
shall reimburse the Lender, within ten days after written demand therefor, for
the full amount of all Indemnified Taxes or Other Taxes paid by the Lender on or
with respect to any payment by or on account of any obligation of the Borrower
under the Loan Documents (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.7) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties, interest or expenses that are incurred
by the Lender’s unreasonably taking or omitting to take action with respect to
such Indemnified Taxes or Other Taxes), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be presumptively correct
absent manifest error. In the event that the Lender determines that it received
a refund or credit for Indemnified Taxes or Other Taxes paid, or expenses
reimbursed, by the Borrower under this Section 3.7, the Lender shall promptly
notify the Borrower of such fact and shall remit to the Borrower the amount of
such refund or credit.
 
Section 3.8 Changes of Lending Offices
 
If the Lender (or its holding company, if any) requests compensation under
Section 3.6(a) or (b) hereof or if the Borrower is required to pay an additional
amount to the Lender or any Governmental Authority for the account of the Lender
pursuant to Section 3.7 hereof, the Lender will, upon the request of the
Borrower, use reasonable efforts (subject to its overall policy considerations)
to designate a different lending office for funding or booking the Loans or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in its good faith judgment, such designation or assignment
(i) would eliminate or reduce future amounts payable under Section 3.6(a) or (b)
hereof or Section 3.7 hereof, as the case may be, (ii) would not subject the
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to the Lender. The Borrower agrees to pay the reasonable costs
and expenses incurred in connection with any such designation or assignment and
the Lender agrees that no assignment fee shall be payable to it pursuant to
Section 9.5(b) hereof in connection therewith. Nothing in Section 3.7 hereof
shall affect or postpone any of the obligations of the Borrower to make the
payments required to the Lender under Section 3.6(a) or (b) hereof or
Section 3.7 hereof, incurred prior to any such designation or assignment.
 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to the Lender as follows:
 
Section 4.1 Organization and Power
 
The Borrower and each Subsidiary (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
to carry on its business as now conducted, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted therein or the property owned by it therein makes such
qualification necessary, except where such failure to qualify or be in good
standing, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse effect.
 
-21-

--------------------------------------------------------------------------------


 
Section 4.2 Authorization; Enforceability
 
The Transactions are within the corporate, partnership or other analogous powers
of The Borrower and each Subsidiary party thereto and have been duly authorized
by its Managing Person and, if required, by any other Person including holders
of its Capital Stock. Each Loan Document has been validly executed and delivered
by each Loan Party thereto and constitutes a legal, valid and binding obligation
of each such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 4.3 Governmental Approvals; No Conflicts
 
The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (ii) will not
violate any applicable law, rule or regulation or any order of any Governmental
Authority applicable to the Borrower or any Subsidiary, which violation would
reasonably be expected to have a Material Adverse effect, (iii) will not violate
the Organizational Documents of the Borrower or any Subsidiary, (iv) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Subsidiary which defaults or payments individually or in the aggregate would
reasonably be expected to result in a Material Adverse effect, and (v) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any Subsidiary other than Permitted Liens.
 
Section 4.4 Financial Condition; No Material Adverse Change
 
(a) The Borrower has heretofore furnished to the Lender:
 
(i) a copy of its Form 10-K for the fiscal year ended December 31, 2005,
containing the audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of December 31, 2005 and December 31, 2004, and the
related consolidated statements of income and stockholder’s equity and cash
flows for the periods then ended; and
 
(ii) the consolidating balance sheets of the Borrower and the Subsidiaries and
the related consolidating statements of income, stockholders equity and cash
flows as of and for the fiscal year ended December 31, 2005, certified by a
Financial Officer.
 
Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the quarterly statements referred to above. Except as
fully reflected in such financial statements, there are no material liabilities
or obligations with respect to the Borrower or any Subsidiary of any nature
whatsoever (whether absolute, contingent or otherwise and whether or not due)
which are required by GAAP to be disclosed in such financial statements.
 
(b) Since December 31, 2005, except for the Transactions, The Borrower and each
Subsidiary has conducted its business only in the ordinary course and there has
been no Material Adverse change.
 
-22-

--------------------------------------------------------------------------------


 
Section 4.5 Properties
 
(a) Except as set forth on Schedule 4.5 attached hereto and made a part hereof,
The Borrower and each Subsidiary has good and marketable title to, or valid
leasehold interests in, all of its property, real and personal, material to its
business, subject to no Liens, except Permitted Liens and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
 
(b) Except as set forth on Schedule 4.5 attached hereto and made a part hereof,
The Borrower and each Subsidiary owns or is licensed to use all patents,
trademarks, tradenames, copyrights and other intellectual property material to
its business, and the use thereof by the Borrower or any Subsidiary does
conflict with or infringe upon the valid rights of others, except for any such
conflicts or infringements that individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse effect.
 
Section 4.6 Litigation
 
Except as set forth on Schedule 4.6 attached hereto and made a part hereof,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority (whether purportedly on behalf of the Borrower or any
Subsidiary) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary, or maintained by the Borrower or any Subsidiary or
which may affect the property of the Borrower or any Subsidiary, (i) that, in
the good faith opinion of the Borrower, would reasonably be expected to have an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
effect or (ii) that involve any of the Transactions.
 
Section 4.7 Environmental Matters
 
Except as set forth on Schedule 4.7 attached hereto and made a part hereof and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse effect, neither
the Borrower nor any Subsidiary has (i) received written notice or otherwise
learned of any claim, demand, action, event, condition, report or investigation
indicating or concerning any potential or actual liability which individually or
in the aggregate would reasonably be expected to result in a Material Adverse
effect, arising in connection with any non-compliance with or violation of the
requirements of any applicable laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Substance (as defined
below) or to health and safety matters (collectively, “Environmental Laws”),
(ii) to the best knowledge of the Borrower, any threatened or actual liability
in connection with the release or threatened release of any Hazardous Substance
into the environment which individually or in the aggregate would reasonably be
expected to result in a Material Adverse effect, (iii) received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release or threatened release of any Hazardous Substance into
the environment for which the Borrower or any of its Subsidiaries is or would be
liable, which liability would reasonably be expected to result in a Material
Adverse effect, or (iv) has received notice that the Borrower or any of its
Subsidiaries is or may be liable to any Person under any Environmental Law,
which liability would reasonably be expected to result in a Material Adverse
effect. The Borrower and each of its Subsidiaries is in compliance with the
financial responsibility requirements of Environmental Laws to the extent
applicable, except in those cases in which the failure so to comply would not
reasonably be expected to result in a Material Adverse effect. For purposes
hereof, “Hazardous Substance” shall mean any hazardous or toxic substance,
material, waste or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, radioactive materials or any
other substance or waste regulated pursuant to any Environmental Law.
 
-23-

--------------------------------------------------------------------------------


 
Section 4.8 Compliance with Laws and Agreements; No Default
 
The Borrower and each Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse effect.
 
Section 4.9 Investment Companies and other Regulated Entities
 
Neither the Borrower, any Subsidiary nor any Person controlled by, controlling,
or under common control with, the Borrower or any Subsidiary, is (i) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (ii) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935 or the Federal Power Act, as amended, or (iii) subject to any statute or
regulation which prohibits or restricts the incurrence of Indebtedness for
borrowed money, including statutes or regulations relative to common or contract
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.
 
Section 4.10 Federal Reserve Regulations
 
(a) Neither the Borrower nor any Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. After giving effect to the Transactions
and the making of the Loans, Margin Stock will constitute less than 25% of the
consolidated assets (as determined by any reasonable method) of the Borrower and
the Subsidiaries.
 
(b) No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation U or X.
 
Section 4.11 ERISA
 
Each Pension Plan is in compliance with ERISA and the Code, where applicable, in
all material respects and no ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse effect. The present value of all accumulated
benefit obligations under each Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $0 the fair market value of the assets of such Pension Plan, and
the present value of all accumulated benefit obligations of all underfunded
Pension Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than $0 the
fair market value of the assets of all such underfunded Pension Plans.
 
-24-

--------------------------------------------------------------------------------


 
Section 4.12 Taxes
 
The Borrower and each Subsidiary has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid, or caused to be
paid, all Taxes required to have been paid by it except (i) Taxes being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves,
and (ii) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse effect.
 
Section 4.13 Subsidiaries
 
As of the Effective Date, (i) the Borrower has only the Subsidiaries set forth
on Schedule 4.13 attached hereto and made a part hereof, and (ii) the ownership
interests in each Subsidiary of the Borrower are duly authorized, validly
issued, fully paid and nonassessable and are owned beneficially and of record by
the Persons set forth on such Schedule 4.13 attached hereto and made a part
hereof, free and clear of all Liens (other than Permitted Liens). Except as set
forth on Schedule 4.13 attached hereto and made a part hereof, none of the
Subsidiaries (other than the Excluded Subsidiaries) has issued any securities
convertible into, or options or warrants for, any common or preferred equity
securities thereof and there are no agreements, voting trusts or understandings
binding upon the Borrower or any Subsidiary (other than the Excluded
Subsidiaries) with respect to the voting securities of the Borrower or any
Subsidiary (other than the Excluded Subsidiaries) or affecting in any manner the
sale, pledge, assignment or other disposition thereof, including any right of
first refusal, option, redemption, call or other right with respect thereto,
whether similar or dissimilar to any of the foregoing. None of the Excluded
Subsidiaries (other than Bel Delaware LLC referred to in clause (i) of the
definition thereof) is engaged in the active conduct of a trade or business or
holds any assets (other than immaterial assets). The Borrower is currently in
the process of dissolving its Subsidiary Bel Fuse Delaware, Inc., a Delaware
corporation, and shall notify the Lender in writing at such time as said
Subsidiary has been dissolved.
 
Section 4.14 Absence of Certain Restrictions
 
No indenture, certificate of designation for preferred stock, agreement or
instrument to which the Borrower or any Subsidiary is a party (other than this
Agreement), prohibits or limits in any way, directly or indirectly the ability
of any Subsidiary to make Restricted Payments or loans to, to make any advance
on behalf of, or to repay any Indebtedness to, the Borrower or to another
Subsidiary.
 
Section 4.15 Labor Relations
 
As of the Effective Date, there are no material controversies pending between
the Borrower or any Subsidiary and its employees which might result in a
Material Adverse effect.
 
Section 4.16 Insurance
 
Schedule 4.16 attached hereto and made a part hereof sets forth a description of
all insurance maintained by or on behalf of the Borrower and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance that are due and payable have been paid.
 
Section 4.17 Financial Condition
 
On the Effective Date and after giving affect to the consummation of the
Transactions, neither the Borrower nor any Subsidiary Guarantor is Insolvent.
 
-25-

--------------------------------------------------------------------------------


 
Section 4.18 No Misrepresentation
 
No certificate or report from time to time furnished by any of the Loan Parties
in connection with the Transactions contains or will contain a misstatement of
material fact, or omits or will omit to state a material fact required to be
stated in order to make the statements therein contained not misleading in the
light of the circumstances under which made, provided that any projections or
pro-forma financial information contained therein are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Lender that such projections as to future
events are not to be viewed as facts, and that actual results during the period
or periods covered thereby may differ from the projected results.
 
ARTICLE 5

 
CONDITIONS 
 
Section 5.1 Effective Date
 
The obligations of the Lender to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.1 hereof):
 
(a) The Lender shall have received a certificate of the Secretary or Assistant
Secretary or other analogous counterpart of each Loan Party dated as of the
Effective Date:
 
(i) attaching a true and complete copy of the resolutions of its Managing Person
and of all other documents evidencing all necessary corporate, partnership or
other action (in form and substance satisfactory to the Lender) taken to
authorize the Loan Documents to which it is a party and the transactions
contemplated thereby;
 
(ii) attaching a true and complete copy of its Organizational Documents;
 
(iii) setting forth the incumbency of its officer or officers (or other
analogous counterpart) who may sign the Loan Documents, including therein a
signature specimen of such officer or officers (or other analogous counterpart);
and
 
(iv) attaching a certificate of good standing of the Secretary of State of the
jurisdiction of its formation and of each other jurisdiction in which it is
qualified to do business.
 
(b) The Lender (or Special Counsel) shall have received, in respect of each
Person listed on the signature pages of this Agreement, either (i) a counterpart
signature page hereof signed on behalf of such Person, or (ii) written evidence
satisfactory to the Lender (which may include a facsimile transmission of a
signed signature page of this Agreement) that a counterpart signature page
hereof has been signed on behalf of such Person.
 
(c) The Lender shall have received the Note, dated the Effective Date, duly
executed by a duly authorized officer of the Borrower.
 
(d) The Lender shall have received a favorable opinion of Lowenstein Sandler PC,
special counsel to the Loan Parties, addressed to the Lender, dated the
Effective Date, and in form and substance satisfactory to the Lender.
 
-26-

--------------------------------------------------------------------------------


 
(e) All approvals and consents of all Persons required to be obtained in
connection with the consummation of the Transactions have been obtained, all
required notices have been given and all required waiting periods have expired
and the Lender shall have received a certificate of an officer of the Borrower
to such effect.
 
(f) The Lender shall have received a certificate, signed by a Financial Officer
of the Borrower, in all respects reasonably satisfactory to the Lender, dated as
of the Effective Date:
 
(i) certifying that on the Effective Date and after giving effect to the making
of the Loans and the consummation of the Transactions (i) no Default shall have
occurred or be continuing and (ii) the representations and warranties contained
in the Loan Documents are true and correct;
 
(ii) certifying that the Borrower is in compliance with all covenants set forth
in Section 7.14 hereof on a pro-forma basis after giving effect to the
Transactions and attaching a copy of a pro-forma consolidated balance sheet of
the Borrower utilized for purposes of preparing such Compliance Certificate,
which pro-forma consolidated balance sheet presents the Borrower’s good faith
estimate of its pro-forma consolidated financial condition at the date thereof,
after giving effect to the Transactions; and
 
(iii) setting forth the Consolidated Leverage Ratio on the Effective Date and
after giving effect to the Transactions, including calculations in reasonable
detail, provided, however, for purposes of calculating the Consolidated Leverage
Ratio, Consolidated EBITDA for the four quarters ended December 31, 2005 shall
be used.
 
(g) The Lender shall have received all fees and other amounts due and payable to
the Lender under the Loan Documents on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of the fees and
disbursements of Special Counsel and all other out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(h) The Lender shall have received such other documents, each in form and
substance reasonably satisfactory to it, as it shall reasonably request.
 
Section 5.2 Each Borrowing
 
The obligation of the Lender to make a Loan on the occasion of any Borrowing is
subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of each Loan Party set forth in each Loan
Document shall be true and correct on and as of the date of such Borrowing
(except for representations and warranties expressly made as of a specified
earlier date, which shall be true as of such date).
 
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
(c) The Lender shall have received a Borrowing Request and such other
documentation and assurances as shall be reasonably required by it in connection
therewith.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 
-27-

--------------------------------------------------------------------------------


 
ARTICLE 6

 
AFFIRMATIVE COVENANTS
 
The Borrower agrees that (unless otherwise consented to in writing by the Lender
pursuant to Section 9.1 hereof) until the Revolving Commitment has expired or
been terminated and the principal of, and interest on the Loans, all Fees and
all other amounts payable under the Loan Documents shall have been paid in full:
 
Section 6.1 Financial Statements and Information
 
The Borrower shall furnish or cause to be furnished to the Lender:
 
(a) within 90 days after the end of each fiscal year:
 
(i) a copy of the Borrower’s Annual Report on Form 10-K in respect of such
fiscal year, together with the financial statements required to be attached
thereto, which statements above shall be audited and reported on by the
Accountants (without (x) a “going concern” or like qualification or exception,
(y) any qualification or exception as to the scope of such audit or (z) any
exception or qualification which relates to the treatment or classification of
any item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause the
Borrower to be in default of any of its obligations under Section 7.14 hereof
(each, an “Impermissible Qualification”)) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; and
 
(ii) a copy of its unaudited consolidating balance sheet and related unaudited
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidating basis in accordance with GAAP consistently applied, subject to the
absence of footnotes, together with a schedule of other financial information
consisting of consolidating or combining details in columnar form with such
consolidating Subsidiaries separately identified, in accordance with GAAP
consistently applied; and
 
(iii) a copy of the unaudited combined balance sheet and related unaudited
statements of income, stockholders equity and cash flows with respect to all
Domestic Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by one of the Borrower’s Financial Officers as presenting fairly in all material
respects the financial conditions and results of operations of said Domestic
Subsidiaries on a combining basis in accordance with GAAP consistently applied,
subject to the absence of footnotes, together with a schedule of other financial
information consisting of combined and combining details in columnar form with
said Domestic Subsidiaries separately identified, all in accordance with GAAP
consistently applied;
 
-28-

--------------------------------------------------------------------------------


 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year:
 
(i) a copy of the Borrower’s Quarterly Report on Form 10-Q in respect of such
fiscal quarter, together with the financial statements required to be attached
thereto; and
 
(ii) a copy of its unaudited consolidating balance sheet and related unaudited
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, together with a schedule of other financial information
consisting of consolidating or combining details in columnar form with such
consolidating Subsidiaries separately identified, in accordance with GAAP
consistently applied; and
 
(iii) a copy of the unaudited combined balance sheet and related unaudited
statements of income and cash flows with respect to all Domestic Subsidiaries as
of the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Borrower’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of said Domestic Subsidiaries on a combining
basis in accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes, together with a schedule of other
financial information consisting of combined and combining details in columnar
form with said Domestic Subsidiaries separately identified, all in accordance
with GAAP consistently applied;
 
(c) concurrently with any delivery of financial statements under subsections
(a) or (b) above, a certificate (a “Compliance Certificate”) signed by a
Financial Officer of the Borrower, substantially in the form attached hereto as
Exhibit “E” and made a part hereof, (i) certifying as to whether a Default has
occurred and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.14 hereof,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.4 hereof and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such Compliance
Certificate, and (iv) listing the Subsidiary Guarantors as of the date of such
Compliance Certificate;
 
(d) concurrently with any delivery of financial statements under subsections
(a) or (b) above, a report of sales backlogs for major product lines as of the
end of the relevant quarterly or annual period;
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and
 
(f) promptly following any request therefor, such other information regarding
the Borrower or any Subsidiary, or compliance with the terms of this Agreement,
as the Lender may reasonably request.
 
-29-

--------------------------------------------------------------------------------


 
Section 6.2 Notice of Material Events
 
The Borrower shall furnish to the Lender prompt written notice of the following
together with a statement of a Financial Officer or other executive officer of
the Borrower setting forth the details of the event or development requiring
such notice and, if applicable, any action taken or proposed to be taken with
respect thereto:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any Governmental Authority against or affecting the Borrower or any Subsidiary
that, if adversely determined, would in the good faith opinion of the Borrower
reasonably be expected to result in a Material Adverse effect;
 
(c) any lapse, refusal to renew or extend or other termination of any material
license, permit, franchise or other authorization issued to the Borrower or any
Subsidiary by any Person or Governmental Authority, which lapse, refusal or
termination, would reasonably be expected to result in a Material Adverse
effect;
 
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse effect; or
 
(e) the occurrence of any other development that has or would reasonably be
expected to result in, a Material Adverse effect.
 
Section 6.3 Existence; Conduct of Business
 
The Borrower shall, and shall cause each Subsidiary to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect
(i) its legal existence (provided that the foregoing shall not prohibit any
merger, consolidation or dissolution not prohibited by Section 7.3 hereof), and
(ii) all rights, licenses, permits, privileges and franchises the absence of
which would reasonably be expected to have a Material Adverse effect.
 
Section 6.4 Payment of Obligations
 
The Borrower shall, and shall cause each Subsidiary to, pay and discharge when
due, its obligations, including obligations with respect to Taxes, which, if
unpaid, would reasonably be expected to result in a Material Adverse effect,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings diligently conducted, (ii) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse effect.
 
Section 6.5 Maintenance of Properties
 
The Borrower shall, and shall cause each Subsidiary to, maintain, protect and
keep in good repair, working order and condition (ordinary wear and tear
excepted) at all times, all of its property other than property, the loss of
which would not reasonably be expected to have a Material Adverse effect.
 
-30-

--------------------------------------------------------------------------------


 
Section 6.6 Insurance
 
The Borrower shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable insurance companies, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption coverage) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and furnish to the Lender, upon written request, full information as
to the insurance carried.
 
Section 6.7 Books and Records: Inspection Rights
 
The Borrower shall, and shall cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and, at all
reasonable times upon reasonable prior notice, permit representatives of the
Lender to (i) visit the offices of the Borrower and each Subsidiary,
(ii) examine such books and records and Accountants’ reports relating thereto,
(iii) make copies or extracts therefrom, (iv) discuss the affairs of the
Borrower and each such Subsidiary with the respective officers thereof,
(v) examine and inspect the property of the Borrower and each such Subsidiary
and (vi) meet and discuss the affairs of the Borrower and each such Subsidiary
with the Accountants.
 
Section 6.8 Compliance with Laws
 
The Borrower shall, and shall cause each Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
effect.
 
Section 6.9 Additional Subsidiaries
 
In the event that on or after the Effective Date, any Person (other than the
Excluded Subsidiaries) shall become a Domestic Subsidiary or any Excluded
Subsidiary shall cease to be an Excluded Subsidiary, the Borrower shall
 
(i) notify the Lender in writing thereof within three (3) Business Days thereof,
 
(ii) cause such Person to execute and deliver to the Lender a Guaranty
Supplement within five (5) Business Days thereafter, and
 
(iii) deliver to the Lender such additional certificates, instruments and
opinions (including opinions of foreign counsel) as the Lender may request.
 
Section 6.10 Maintenance of Licenses
 
The Borrower shall do, and cause each Subsidiary to do, all things necessary, to
renew, extend and continue in effect all permits, licenses and authorizations
which may at any time and from time to time be necessary to operate the business
of the Borrower and the Subsidiaries in compliance with all applicable laws and
regulations, the failure to comply with which would reasonably be expected to
have a Material Adverse effect.
 
-31-

--------------------------------------------------------------------------------


 
ARTICLE 7
 
NEGATIVE COVENANTS
 
The Borrower agrees that (unless otherwise consented to in writing by the Lender
pursuant to Section 9.1 hereof) until the Revolving Commitment has expired or
been terminated and the principal of, and interest on the Loans, all Fees and
all other amounts payable under the Loan Documents shall have been paid in full:
 
Section 7.1 Indebtedness
 
The Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any liability for Indebtedness, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness of the Borrower or any Subsidiary existing on the Effective
Date as set forth on Schedule 7.1 attached hereto and made a part hereof, and
any extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
(c) Indebtedness of the Borrower to any Subsidiary or of any Subsidiary to the
Borrower or any other Subsidiary (other than an Excluded Subsidiary), provided
that:
 
(i) all Indebtedness of the Borrower or any Subsidiary Guarantor to any
Non-Guarantor Subsidiary shall be subordinated in a manner in all respects
acceptable to the Lender, which acceptance shall not be unreasonably withheld,
and
 
(ii) immediately after giving effect to any Indebtedness of any Non-Guarantor
Subsidiary to the Borrower or any Subsidiary Guarantor, the sum of, without
duplication, the following (at any time, the “Intercompany Transaction Amount”)
shall not exceed $1,000,000.00: (A) the aggregate outstanding principal balance
of all such Indebtedness permitted by this Section 7.1(c), plus (B) the
aggregate amount of all Guaranties of the Borrower or any Subsidiary Guarantor
permitted by Section 7.1(d) hereof in respect of Indebtedness of any
Non-Guarantor Subsidiary, plus (C) the aggregate fair market value of all
consideration paid by the Borrower or any Subsidiary Guarantor on or after the
Effective Date to any Non-Guarantor Subsidiary in connection with any one or
more of the following: (1) each sale, assignment, lease, transfer or other
disposition permitted by Section 7.6(iv) hereof (including each merger permitted
by Section 7.3(b) hereof which shall be treated as such), (2) each Acquisition
permitted by Section 7.5(b) hereof (including each merger permitted by
Section 7.3(b) which shall be treated as such), (3) each Investment permitted by
Section 7.4(c), and (4) each Restricted Payment permitted by Section 7.7;
 
(d) Guaranties of the Borrower in respect of Indebtedness of any Subsidiary and
Guaranties of any Subsidiary in respect of Indebtedness of the Borrower or any
other Subsidiary in each case to the extent such Indebtedness is permitted by
this Section 8.1, provided that, with respect to Guaranties of the Borrower or
any Subsidiary Guarantor in respect of Indebtedness of any Non-Guarantor
Subsidiary, (i) such Guaranties shall be subordinated in a manner in all
respects acceptable to the Lender, which acceptance shall not be unreasonably
withheld, and (ii) immediately after giving effect thereto, the Intercompany
Transaction Amount shall not exceed $1,000,000.00; and
 
-32-

--------------------------------------------------------------------------------


 
(e) Other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not in excess of $10,000,000.00 at any one time outstanding.
 
Section 7.2 Negative Pledge
 
The Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property (including, without
limitation, the Capital Stock of any Foreign Subsidiary owned by the Borrower or
such Subsidiary), whether now owned or hereafter acquired, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except for the following (collectively, “Permitted Liens”):
 
(a) any Customary Lien;
 
(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth on Schedule 7.2 attached hereto and made a
part hereof, provided that (i) such Lien shall not apply to any property or
asset of the Borrower or any Subsidiary other than the property and assets
referred to in Schedule 7.2 attached hereto and made a part hereof and (ii) such
Lien shall secure only those obligations which it secures on the Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and
 
(c) Liens securing Capital Lease Obligations and Liens on property (including,
in the event such property constitutes Capital Stock of a newly acquired
Subsidiary, Liens on the property of such Subsidiary) acquired after the
Effective Date and either existing on such property when acquired, or created
contemporaneously with such acquisition, to secure the payment or financing of
the purchase price thereof, provided that such Liens attach only to the property
so purchased or acquired and, provided further, that the Indebtedness secured by
such Liens is permitted by Section 7.1(f) hereof.
 
Section 7.3 Fundamental Changes
 
The Borrower shall not, and shall not permit any Subsidiary, to consolidate or
merge into or with any other Person, or permit any other Person to merge into or
consolidate with it or any of the Subsidiaries, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of any class of the
Capital Stock of any of the Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, or permit any Subsidiaries to do
any of the foregoing, except that, so long as immediately before and after
giving effect thereto, no Default shall or would exist:
 
(a) any Non-Guarantor Subsidiary may merge with any other Non-Guarantor
Subsidiary;
 
(b) any Non-Guarantor Subsidiary may merge with any Subsidiary Guarantor, and
any Subsidiary Guarantor may merge with any Non-Guarantor Subsidiary;
provided that, (i) immediately after giving effect to any such merger in which
such Subsidiary Guarantor is the survivor, the Intercompany Transaction Amount
shall not exceed $1,000,000.00, and such merger shall be treated as an
Acquisition for all purposes of Section 7.5(b) or 7.5(c) hereof, as the case may
be, and (ii) with respect to any merger in which such Subsidiary Guarantor is
not the survivor, such merger shall be treated as a sale, assignment, transfer
or other disposition for all purposes of Section 7.6(iv) hereof;
 
(c) the Borrower and any Subsidiary may make any sale, assignment, transfer or
other disposition permitted by Section 7.6(iv) hereof; and
 
-33-

--------------------------------------------------------------------------------


 
(d) any Non-Guarantor Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lender.
 
Section 7.4 Investments, Loans, Advances and Guaranties
 
The Borrower shall not, and shall not permit any Subsidiary to, at any time,
purchase or otherwise acquire (including pursuant to any merger with any Person
that was not a Wholly Owned Subsidiary of the Borrower prior to such merger),
hold or invest in any Capital Stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing and any derivative product) of, make or permit to exist any loans to
or advances on behalf of, incur any Guaranties in respect of any obligations of,
or make or permit to exist any investment or any other interest in, any other
Person (all of which are sometimes referred to herein as “Investments”), except:
 
(a) Investments in Cash Equivalents and in normal business banking accounts or
issued by federally insured institutions in amounts not exceeding the limits of
such insurance;
 
(b) Investments existing on the Effective Date as set forth on Schedule 7.4
attached hereto and made a part hereof;
 
(c) Investments by the Borrower in any Subsidiary and Investments by any
Subsidiary in the Borrower or any other Subsidiary; provided that (i) the
proceeds of such Investment in the Borrower or any Subsidiary Guarantor shall be
received by the Borrower or such Subsidiary Guarantor, as the case may be, and
(ii) immediately after giving effect to each Investment by the Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary, the Intercompany
Transaction Amount shall not exceed $1,000,000.00;
 
(d) Acquisitions permitted by Section 7.5 hereof;
 
(e) other Investments in marketable securities (other than Cash Equivalents) in
an amount not in excess of 10% of Consolidated Net Worth; provided, however,
that after giving effect to any Investment described in this Section 7.4(e),
Margin Stock shall constitute less than 25% of the consolidated assets (as
determined by any reasonable method) of the Borrower and the Subsidiaries;
 
(f) Guaranties permitted by Section 7.1 hereof and Secured Hedging Agreements
permitted by Section 7.8 hereof; and
 
(g) Unconsolidated Investments made on or after the Effective Date, provided
that, (i) immediately before and after giving effect thereto, no Default shall
or would exist, (ii) immediately after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct with the same effect as though then made, (iii) the Person in which such
Unconsolidated Investment is made is engaged in the Line of Business, and
(iv) the aggregate amount of all such Unconsolidated Investments does not exceed
an amount (not less than zero) equal to $10,000,000.00 minus the Acquisition
Consideration paid by the Borrower or any Subsidiary in respect of all
Acquisitions made on or after the Effective Date and on or before the date of
the making of such Unconsolidated Investment.
 
Section 7.5 Acquisitions
 
The Borrower shall not, and shall not permit any Subsidiary to, at any time,
make any purchase or other acquisition (whether in a single transaction or in a
series of related transactions) of (i) any assets of any other Person that,
taken together, constitute a business unit, (ii) any Capital Stock of any other
Person if, immediately thereafter, such other Person would be a Subsidiary of
the Borrower, (iii) any assets of any other Person otherwise not in the ordinary
course of business, (iv) enter into any binding agreement to perform any
transaction described in clauses (i), (ii) or (iii) above which is not
contingent on obtaining the consent of the Lender (each transaction described in
clauses (i), (ii), (iii) and (iv) above being referred to as an “Acquisition”),
or (v) make any deposit in connection with any potential Acquisition, except:
 
(a) Acquisitions of Investments permitted by Section 7.4 hereof;
 
-34-

--------------------------------------------------------------------------------


 
(b) Acquisitions by the Borrower or any Subsidiary from any other Subsidiary and
Acquisitions by any Subsidiary from the Borrower or any other Subsidiary,
provided that, immediately after giving effect to any Acquisition between a Loan
Party, as purchaser, and a Non-Guarantor Subsidiary, as seller, the Intercompany
Transaction Amount shall not exceed $1,000,000.00;
 
(c) other Acquisitions, provided that:
 
(i) immediately before or after giving effect to each such Acquisition, no
Default shall or would exist, and immediately after giving effect thereto, all
of the representations and warranties contained in the Loan Documents shall be
true and correct with the same effect as though then made,
 
(ii) the Person or business acquired is engaged in the Line of Business,
 
(iii) the Borrower or Subsidiary Guarantor making the Acquisition shall have
complied with the provisions of Sections 6.9 and 6.10 hereof,
 
(iv) the Borrower shall have delivered to the Lender (1) notice thereof not less
than ten days prior to the consummation of such Acquisition, and (2) a
certificate of a Financial Officer thereof, in all respects reasonably
satisfactory to the Lender and dated the date of such consummation, certifying
that no Default has occurred and is continuing, and
 
(v) in connection with each Acquisition, the Acquisition Consideration of which
exceeds $10,000,000.00, the Borrower shall have delivered to the Lender (1)
reasonably detailed calculations demonstrating compliance with Section 7.14
hereof on a pro-forma basis (after giving effect to such Acquisition and based
on the most recent financial statements delivered pursuant to Section 6.1
hereof), (2) historical financial statements for the period of two years
preceding such acquisition of the Person or business being acquired in such
Acquisition, which financial statements shall be audited, if available, or if
audited financial statements are not available, shall be unaudited and prepared
by the management of such Person or the Person owning such business and (3) such
other information, documents and other items as the Lender shall have reasonably
requested.
 
Section 7.6 Dispositions
 
The Borrower shall not, and shall not permit any Subsidiary to, sell, assign,
lease, transfer or otherwise dispose of any property or assets, except:
(i) sales of inventory in the ordinary course of business, (ii) sales,
assignments, transfers or other dispositions of any property or assets that, in
the reasonable opinion of the Borrower or such Subsidiary, as the case may be,
are obsolete or no longer useful in the conduct of its business, (iii) sales or
other dispositions of Cash Equivalents and Investments permitted by
Section 7.4(e) hereof; and (iv) sales, assignments, transfers or other
dispositions of any property or assets by the Borrower to any Subsidiary or by
any Subsidiary to the Borrower or any other Subsidiary, provided that,
immediately after giving effect to any such transaction between a Loan Party and
a Non-Guarantor Subsidiary, the Intercompany Transaction Amount shall not exceed
$1,000,000.00.
 
-35-

--------------------------------------------------------------------------------


 
Section 7.7 Restricted Payments
 
The Borrower shall not, and shall not permit any Subsidiary to, declare, pay or
make any dividend or other distribution, direct or indirect, on account of any
Capital Stock issued by such Person now or hereafter outstanding (other than a
dividend payable solely in shares or other units of Capital Stock of such
Person) or any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition, direct or indirect, of any shares of any class of its
Capital Stock now or hereafter outstanding (collectively, “Restricted
Payments”), except:
 
(a) Restricted Payments made by any Subsidiary to the Borrower or other
Subsidiary, provided that, (i) immediately before and after giving effect
thereto, no Default shall or would exist, and (ii) in the case of a Restricted
Payment made by a Loan Party to a Non-Guarantor Subsidiary, immediately after
giving effect thereto, the Intercompany Transaction Amount shall not exceed
$1,000,000.00;
 
(b) repurchases of Capital Stock of the Borrower from participants or
beneficiaries of qualified employee benefit plans in the ordinary course of the
operation of such plans, provided that immediately before and after giving
effect thereto, no Default shall or would exist;
 
(c) cash dividends on its common stock, provided that immediately before and
after giving effect thereto, no Default shall or would exists; and
 
(d) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, the Borrower may repurchase
shares of its Capital Stock in an aggregate amount not in excess of
$60,000,000.00.
 
Section 7.8 Hedging Agreements
 
The Borrower shall not, and shall not permit any Subsidiary to, enter into any
Hedging Agreements, other than Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
liabilities.
 
Section 7.9 Sale and Lease-Back Transactions
 
The Borrower shall not, and shall not permit any Subsidiary to, enter into an
arrangement with any Person or group of Persons providing for the renting or
leasing by the Borrower or any Subsidiary of any property or asset which has
been or is to be sold or transferred by the Borrower or any Subsidiary to any
such Person.
 
Section 7.10 Lines of Business
 
The Borrower shall not, and shall not permit any Subsidiary to, engage in any
business other than the Line of Business.
 
-36-

--------------------------------------------------------------------------------


 
Section 7.11 Transactions with Affiliates
 
The Borrower shall not, and shall not permit any Subsidiary to, become a party
to any transaction with an Affiliate, unless the Borrower’s or such Subsidiary’s
Managing Person shall have determined that the terms and conditions relating
thereto are as favorable to the Borrower or such Subsidiary as those which would
be obtainable at the time in a comparable arms-length transaction with a Person
other than an Affiliate.
 
Section 7.12 Use of Proceeds
 
The Borrower shall not use the proceeds of the Loans for any purpose other than
to (i) pay all of the Fees due hereunder, (ii) pay the reasonable out-of-pocket
fees and expenses incurred by the Borrower in connection with the Loan
Documents, and (iii) for the Borrower’s general corporate purposes not
inconsistent with the provisions hereof.
 
Section 7.13 Restrictive Agreements
 
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any such Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (ii) the ability of any
such Subsidiary to pay dividends or other distributions with respect to any
shares of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary of the Borrower or to Guaranty Indebtedness of
the Borrower or any other Subsidiary of the Borrower, provided that the
foregoing shall not apply to restrictions and conditions imposed by applicable
law or by the Loan Documents.
 
Section 7.14 Financial Covenants
 
(a) Minimum Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth to be less than, as of the last day of any fiscal
quarter, an amount equal to $200,000,000.00 plus the sum for each fiscal quarter
ending after the Effective Date of 50% of the net income, if positive, of the
Borrower and its Subsidiaries on a consolidated basis for each such fiscal
quarter plus an amount equal to 75% of the net proceeds of any issuance of
equity by the Borrower.
 
(b) Minimum Consolidated Fixed Charge Ratio. The Borrower shall not permit its
Consolidated Fixed Charge Ratio as of the last day of any fiscal quarter to be
less than 1.25:1.00.
 
(c) Maximum Consolidated Leverage Ratio. The Borrower shall not permit its
Consolidated Leverage Ratio as of the last day of any fiscal quarter to be
greater than 3.00:1.00.
 
(d) Minimum Combined Current Ratio. The Domestic Subsidiaries shall not permit
their Combined Current Ratio as of the last day of any fiscal quarter to be less
than 2.50:1.00.
 
Section 7.15 Excluded Subsidiaries
 
The Borrower shall not permit any Excluded Subsidiary (other than Bel Delaware
LLC referred to in clause (i) of the definition thereof) to engage in the active
conduct of a trade or business or hold any assets (other than immaterial
assets).
 
-37-

--------------------------------------------------------------------------------


 
ARTICLE 8
 
DEFAULTS
 
Section 8.1 Events of Default
 
The following shall each constitute an “Event of Default” hereunder:
 
(a) the failure of the Borrower to make any payment of principal on the Loans
when due and payable; or
 
(b) the failure of the Borrower to make any payment of interest, Fees, expenses
or other amounts payable under any Loan Document or otherwise to the Lender with
respect to the loan facilities established hereunder within three Business Days
of the date when due and payable; or
 
(c) the failure of the Borrower to observe or perform any covenant or agreement
contained in Sections 6.3(i), 6.9, 6.10 or Article 7 hereof; or
 
(d) the failure of any Loan Party to observe or perform any other term,
covenant, or agreement contained in any Loan Document to which it is a party and
such failure shall have continued unremedied for a period of 30 days after such
Loan Party shall have obtained knowledge thereof; or
 
(e) any representation or warranty made by the Borrower or any Subsidiary (or by
an officer thereof on its behalf) in any Loan Document or in any certificate,
report, opinion (other than an opinion of counsel) or other document delivered
or to be delivered pursuant thereto, shall prove to have been incorrect or
misleading (whether because of misstatement or omission) in any material respect
when made; or
 
(f) the failure of the Borrower to make any payment when due or within any grace
period, or the failure of the Borrower or any Subsidiary to make any payment
(whether of principal or interest and regardless of amount) in respect of
Material Liabilities when due or within any grace period for the payment
thereof; or
 
(g) any event or condition occurs that results in any Material Liabilities
becoming or being declared to be due and payable prior to the scheduled maturity
thereof, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Liabilities or any
trustee or agent on its or their behalf to cause any Material Liabilities to be
due and payable, or to require the prepayment, repurchase, redemption or
defeasance thereof, in each case prior to the scheduled maturity thereof (in
each case after giving effect to any applicable grace period), provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the properly or assets securing such
Indebtedness; or
 
(h) the Borrower or any Material Subsidiary shall (i) suspend or discontinue its
business (except to the extent permitted by Section 6.3 hereof), (ii) make an
assignment for the benefit of creditors, (iii) generally not be paying its debts
as such debts become due, (iv) admit in writing its inability to pay its debts
as they become due, (v) file a voluntary petition in bankruptcy, (vi) become
insolvent (however such insolvency shall be evidenced), (vii) file any petition
or answer seeking for itself any reorganization, arrangement, composition,
readjustment of debt, liquidation or dissolution or similar relief under any
present or future statute, law or regulation of any jurisdiction,
(viii) petition or apply to any tribunal for any receiver, custodian or any
trustee for any substantial part of its property, (ix) be the subject of any
such proceeding filed against it which remains undismissed for a period of 45
days, (x) file any answer admitting or not contesting the material allegations
of any such petition filed against it or any order, judgment or decree approving
such petition in any such proceeding, (xi) seek, approve, consent to, or
acquiesce in any such proceeding, or in the appointment of any trustee,
receiver, sequestrator, custodian, liquidator, or fiscal agent for it, or any
substantial part of its property, or an order is entered appointing any such
trustee, receiver, custodian, liquidator or fiscal agent and such order remains
in effect for 45 days, or (xii) take any formal action for the purpose of
effecting any of the foregoing or looking to the liquidation or dissolution of
the Borrower or such Material Subsidiary; or
 
-38-

--------------------------------------------------------------------------------


 
(i) an (i) order or decree is entered by a court having jurisdiction (A)
adjudging the Borrower or any Material Subsidiary bankrupt or insolvent, (B)
approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of the Borrower or any
Material Subsidiary under the bankruptcy or insolvency laws of any jurisdiction,
(C) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or any Material
Subsidiary or of any substantial part of the property of any thereof, or (D)
ordering the winding up or liquidation of the affairs of the Borrower or any
Material Subsidiary, and any such decree or order continues unstayed and in
effect for a period of 45 days or (ii) order for relief against the Borrower or
any Material Subsidiary is entered under the bankruptcy or insolvency laws of
any jurisdiction; or
 
(j) judgments or decrees against the Borrower or any Subsidiary aggregating in
excess of $1,000,000.00 (unless adequately insured by a solvent unaffiliated
insurance company which has acknowledged coverage) shall remain unpaid, unstayed
on appeal, undischarged, unbonded or undismissed for a period of 30 days; or
 
(k) any Loan Document shall cease, for any reason, to be in full force and
effect (other than in accordance with its terms), or any Loan Party shall so
assert in writing or shall disavow any of its obligations thereunder; or
 
(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in liability of the Borrower and the Subsidiaries which
would, individually or in the aggregate, have a Material Adverse effect; or
 
(m) the occurrence of a Change of Control.
 
Section 8.2 Contract Remedies
 
(a) Upon the occurrence of an Event of Default or at any time thereafter during
the continuance thereof,
 
(i) in the case of an Event of Default specified in Section 8.1(h) or 8.1(i)
hereof, without declaration or notice to the Borrower, the Loans, all accrued
and unpaid interest thereon and all other amounts owing under the Loan Documents
shall immediately become due and payable, and
 
(ii) in all other cases the Lender may, by notice to the Borrower, declare the
Loans, all accrued and unpaid interest thereon and all other amounts owing under
the Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable.
 
-39-

--------------------------------------------------------------------------------


 
In the event that the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall have been declared due and
payable pursuant to the provisions of this Section 8.2, the Lender may (A)
proceed to enforce its rights under the Loan Documents by suit in equity, action
at law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents and (B)
exercise any and all rights and remedies provided to the Lender by the Loan
Documents. Except as otherwise expressly provided in the Loan Documents, the
Borrower expressly waives presentment, demand, protest and all other notices of
any kind in connection with the Loan Documents. The Borrower hereby further
expressly waives and covenants not to assert any appraisement, valuation, stay,
extension, redemption or similar laws, now or at any time hereafter in force
which might delay, prevent or otherwise impede the performance or enforcement of
any Loan Document.
 
(b) In the event that the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall have been declared due and
payable pursuant to the provisions of this Section 8.2, any funds received by
the Lender from or on behalf of the Borrower shall be remitted to, and applied
by, the Lender in the following manner and order:
 
(i) first, to reimburse the Lender for any expenses due from the Borrower
pursuant to the provisions of Section 9.4 hereof,
 
(ii) second, to the payment of the Fees due and owing the Lender,
 
(iii) third, to the payment of any other fees, expenses or other amounts (other
than the principal of and interest on the Loans) payable by the Loan Parties to
the Lender under the Loan Documents,
 
(iv) fourth, to the payment of interest due on the Loans,
 
(v) fifth, to the payment to the Lender of the unpaid principal amount of the
Loans and each amount then due and payable under each Secured Hedging Agreement,
and
 
(vi) sixth, any remaining funds shall be paid to the Borrower or as a court of
competent jurisdiction shall direct.
 
ARTICLE 9

 
OTHER PROVISIONS
 
Section 9.1 Amendments and Waivers
 
Notwithstanding anything to the contrary contained in any Loan Document, the
Lender and the appropriate parties to the Loan Documents may from time to time
enter into written amendments, supplements or modifications thereof, and the
Lender may execute and deliver to any such parties a written instrument waiving
or consenting to the departure from, on such terms and conditions as the Lender
may specify in such instrument, any of the requirements of the Loan Documents or
any Default or Event of Default and its consequences. Any such amendment,
supplement, modification, waiver or consent shall be binding upon the parties to
the applicable agreement, the Lender and all future holders of the Loans. In the
case of any waiver, the parties to the applicable agreement and the Lender shall
be restored to their former position and rights hereunder and under the Loan
Documents, and any Default waived shall not extend to any subsequent or other
Default, or impair any right consequent thereon.
 
-40-

--------------------------------------------------------------------------------


 
Section 9.2 Notices
 
All notices, requests and demands to or upon the respective parties to the Loan
Documents to be effective shall be in writing and, unless otherwise expressly
provided therein, shall be deemed to have been duly given or made when delivered
by hand, one Business Day after having been sent by overnight courier service,
two Business Days after having been deposited in the mail, first-class postage
prepaid, or, in the case of notice by facsimile, when sent, to the last address
(including telephone and facsimile numbers) for such party specified by such
party in a written notice delivered to the Lender and the Borrower or, if no
such written notice was so delivered, as follows:
 
(a) in the case of any Loan Party, to such Loan Party c/o Bel Fuse Inc., 206 Van
Vorst Street, Jersey City, New Jersey 07302; Attention: Colin Dunn, Vice
President-Finance, Telephone: (201) 432-0463; Facsimile (201) 432-9542; and
 
(b) in the case of the Lender, to Bank of America, N.A., Mail Stop:
NJ6-502-01-05, 750 Walnut Avenue, 1st Floor, Cranford, New Jersey 07016;
Attention: David J. Bardwil, Senior Vice President; Telephone: (908) 709-6668,
Facsimile (908) 709-6055;
 
provided, however, that any notice, request or demand by the Borrower pursuant
to Sections 2.2 or 3.3 shall not be effective until received. Any party to a
Loan Document may rely on signatures of the parties thereto which are
transmitted by facsimile or other electronic means as fully as if originally
signed.
 
Section 9.3 Survival
 
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of the Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder.
 
Section 9.4 Expenses; Indemnity
 
(a) The Borrower agrees, on demand therefor and whether the Loans are made to
pay or reimburse the Lender (i) for all reasonable out-of-pocket expenses
incurred thereby, including the reasonable fees, charges and disbursements of
counsel, in connection with the development, preparation, execution and
administration of, the Loan Documents (including any amendment, supplement or
other modification thereto (whether or not executed or effective)), any
documents prepared in connection therewith and the consummation of the
transactions contemplated thereby and (ii) for all of its costs and expenses,
including reasonable fees and disbursements of counsel, incurred in connection
with (A) the protection or enforcement of its rights under the Loan Documents,
including any related collection proceedings and any negotiation, restructuring
or “work-out”, and (B) the enforcement of this Section.
 
(b) The Borrower shall, on demand therefor, indemnify the Lender and each of its
Related Parties (each, an “Indemnified Person”) against, and hold each
Indemnified Person harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel, incurred by or asserted against any Indemnified
Person in connection with or in any way arising out of any Loan Document, any
other Transaction Document or any Transaction, including as a result of (i) any
breach by the Borrower of the terms of any Loan Document, the use of proceeds of
the Loans or any action or failure to act on the part of the Borrower, (ii) the
consummation or proposed consummation of the Transactions or any other
transactions contemplated hereby, (iii) the Loans or the use of the proceeds
therefrom, (iv) any actual or alleged presence or release of Hazardous Substance
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any liability in respect of any Environmental Law related in
any way to the Borrower or any of its Subsidiaries, (v) any action or failure to
act on the part of the Borrower or (vi) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Person is a party thereto (collectively, the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnified
Person, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnified Person.
 
-41-

--------------------------------------------------------------------------------


 
(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Credit and Guaranty Agreement, the other Loan Documents or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loans or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnified Person through telecommunications, electronic or
other information transmission systems in connection with this Credit and
Guaranty Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnified Person as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


Section 9.5 Successors and Assigns
 
(a) The Loan Documents shall be binding upon and inure to the benefit of each of
the parties thereto, all future holders of the Loans, and their respective
successors and assigns, except that no Loan Party may assign, delegate or
transfer any of its rights or obligations under the Loan Documents (other than
in connection with a dissolution or a transaction involving a merger or
consolidation, in each case otherwise permitted by this Agreement) without the
prior written consent of the Lender.
 
(b) In addition to its rights under Section 9.5(d) hereof, the Lender shall have
the right to sell, assign, transfer or negotiate one hundred percent of its
rights and obligations under the Loan Documents to any subsidiary or affiliate
of the Lender or to any other bank, insurance company, financial institution,
pension fund, mutual fund or other similar fund, provided that (i) unless the
assignee is a subsidiary or affiliate of the Lender (in which case no claims may
be made by such assignee pursuant to Section 3.5, 3.6 or 3.7 hereof, in each
case except to the extent that the Lender would otherwise have the right to do
so), the Borrower shall have consented thereto in writing (which consent shall
not be unreasonably withheld or delayed and shall not be required upon the
occurrence and during the continuance of an Event of Default) and (ii) the
Lender and such assignee shall execute and deliver an assignment and acceptance
agreement and cause one photocopy thereof, as executed, to be delivered to the
Borrower. From and after the effective date specified in such assignment and
acceptance agreement, the assignee thereunder shall be a party hereto and shall,
for all purposes of this Agreement and the other Loan Documents, be deemed the
“Lender”, and the assignor thereunder shall be released from its obligations
under this Agreement and the other Loan Documents.
 
(c) The Lender may grant participations in all or any part of its rights under
the Loan Documents to one or more Persons, provided that (i) the Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
to this Agreement and the other Loan Documents for the performance of such
obligations, and (iii) the Borrower shall continue to deal solely and directly
with the Lender in connection with the Lender’s rights and obligations under
this Agreement and the other Loan Documents. The Borrower agrees that each
participant shall be entitled to the benefits of Sections 3.5, 3.6 and 3.7
hereof to the same extent as if it were the Lender and had acquired its interest
by assignment pursuant to Section 9.5(b) hereof, provided, however, that (A) no
participant shall be entitled to receive any greater payment under such
Sections than the Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent, and (B) no
participant that is organized under the laws of any jurisdiction other than the
United States or any political subdivision thereof shall be entitled to the
benefits of Section 3.7, unless the Borrower is notified of the participation
sold to such participant and such participant agrees, for the benefit of the
Borrower, to comply with Section 3.7 hereof as thought it were the Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 2.3(b) hereof as though it were the Lender.
 
-42-

--------------------------------------------------------------------------------


 
(d) The Lender may at any time or from time to time assign all or any portion of
its rights under the Loan Documents to a Federal Reserve Bank, provided that any
such assignment shall not release such assignor from its obligations thereunder.
 
Section 9.6 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by the Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Borrower Obligations hereunder.


Section 9.7 Counterparts; Integration
 
Each Loan Document (other than the Note) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document. It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged. Delivery of an executed counterpart of a signature page of any Loan
Document by facsimile shall be effective as delivery of a manually executed
counterpart of such Loan Document. The Loan Documents and any separate letter
agreements between the Borrower and the Lender with respect to fees embody the
entire agreement and understanding among the Loan Parties and the Lender with
respect to the subject matter thereof and supersede all prior agreements and
understandings among the Loan Parties and the Lender with respect to the subject
matter thereof.
 
Section 9.8 Severability
 
Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.
 
-43-

--------------------------------------------------------------------------------


 
Section 9.9 GOVERNING LAW
 
(a) GOVERNING LAW. THIS CREDIT AND GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW JERSEY.
 
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY AND OF THE
UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEW JERSEY, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS CREDIT AND GUARANTY AGREEMENT OR LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW JERSEY STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AND GUARANTY
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR THE OTHER LOAN
PARTIES OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE. THE BORROWER AND THE OTHER LOAN PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2 HEREOF. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 9.10 Jurisdiction; Service of Process
 
Each party to a Loan Document hereby irrevocably submits to the nonexclusive
jurisdiction of any New Jersey State or Federal court over any suit, action or
proceeding arising out of or relating to the Loan Documents. Each party to a
Loan Document hereby irrevocably waives, to the fullest extent permitted or not
prohibited by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum. Each Loan Party hereby agrees
that a final judgment in any such suit, action or proceeding brought in such a
court, after all appropriate appeals, shall be conclusive and binding upon it
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
Loan Documents against the Borrower or its properties in the courts of any
jurisdiction. Each party to a Loan Document hereby irrevocably consents to
service of process in the manner provided for notices in Section 9.2 hereof.
Nothing in this Agreement will affect the right of any party to a Loan Document
to serve process in any other manner permitted by law.
 
-44-

--------------------------------------------------------------------------------


 
Section 9.11 WAIVER OF TRIAL BY JURY
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AND GUARANTY
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.12 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and the other Loan
Parties acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between Borrower, each of the other Loan Parties and their respective
Affiliates, on the one hand, and the Lender, on the other hand, and Borrower and
each of the other Loan Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Lender is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for Borrower,
any of the other Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) the Lender has
not assumed and will not assume an advisory, agency or fiduciary responsibility
in favor of the Borrower or any of the other Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether the Lender has advised or is
currently advising Borrower, any of the other Loan Parties or any of their
respective Affiliates on other matters) and the Lender has no obligation to the
Borrower, any of the other Loan Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Lender and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties and their
respective Affiliates, and the Lender has no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Lender has not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
of the other Loan Documents) and the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of Borrower and the other Loan Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Lender with respect to any breach or alleged breach of
agency or fiduciary duty.
 
-45-

--------------------------------------------------------------------------------


 
ARTICLE 10

 
SUBSIDIARY GUARANTY
 
The Subsidiary Guarantors agree that until the principal of, and interest on,
the Loans, all Fees and all other amounts payable under the Loan Documents shall
have been paid in full:
 
Section 10.1 Guaranty
 
(a) Subject to Section 10.1(b) hereof, each Subsidiary Guarantor hereby
absolutely, irrevocably and unconditionally Guaranties the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
the Borrower Obligations. The agreements of each Subsidiary Guarantor under this
Article 10 constitute a Guaranty of payment, and the Lender shall not have any
obligation to enforce any Loan Document or exercise any right or remedy with
respect to any collateral security thereunder by any action, including making or
perfecting any claim against any Person or any collateral security for any of
the Borrower Obligations prior to being entitled to the benefits of this
Agreement. The Lender may, at its option, proceed against the Subsidiary
Guarantors, or any one or more of them, in the first instance, to enforce the
Guarantor Obligations without first proceeding against the Borrower or any other
Person, and without first resorting to any other rights or remedies, as the
Lender may deem advisable. In furtherance hereof, if the Lender is prevented by
law from collecting or otherwise hindered from collecting or otherwise enforcing
any Borrower Obligation in accordance with its terms, the Lender shall be
entitled to receive hereunder from the Subsidiary Guarantors after demand
therefor, the sums that would have been otherwise due had such collection or
enforcement not been prevented or hindered.
 
(b) Notwithstanding anything to the contrary contained herein, the maximum
aggregate amount of the obligations of each Subsidiary Guarantor hereunder shall
not, as of any date of determination, exceed the lesser of (i) the greatest
amount that is valid and enforceable against such Subsidiary Guarantor under
principles of New Jersey State contract law, and (ii) the greatest amount that
would not render such Subsidiary Guarantor’s liability hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liability (A) in respect of intercompany indebtedness to the
Borrower or any affiliate or subsidiary of the Borrower, to the extent that such
intercompany indebtedness would be discharged in an amount equal to the amount
paid by such Subsidiary Guarantor hereunder, and (B) under any Guaranty of
(1) senior unsecured indebtedness, or (2) indebtedness subordinated in right of
payment to any Borrower Obligation, in either case that contains a limitation as
to maximum liability similar to that set forth in this Section 10.1(b) and
pursuant to which the liability of such Subsidiary Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
liability) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor pursuant to applicable law or any agreement providing for
an equitable allocation among such Subsidiary Guarantor and other affiliates or
subsidiaries of the Borrower of obligations arising under Guaranties by such
parties.
 
-46-

--------------------------------------------------------------------------------


 
(c) Each Subsidiary Guarantor agrees that the Guarantor Obligations may at any
time and from time to time exceed the maximum aggregate amount of the
obligations of such Subsidiary Guarantor hereunder without impairing this
Agreement or affecting the rights and remedies of the Lender hereunder.
 
Section 10.2 Absolute Obligation
 
Subject to Section 10.5(c) hereof, no Subsidiary Guarantor shall be released
from liability hereunder unless and until either (i) the Borrower shall have
paid in full the outstanding principal balance of the Loans, together with all
accrued and unpaid interest thereon, and all other amounts then due and owing
under the Loan Documents, or (ii) the Guarantor Obligations of such Subsidiary
Guarantor shall have been paid in full in cash. Each Subsidiary Guarantor
acknowledges and agrees that (a) the Lender has not made any representation or
warranty to such Subsidiary Guarantor with respect to the Borrower, any of its
Subsidiaries, any Loan Document, or any agreement, instrument or document
executed or delivered in connection therewith, or any other matter whatsoever,
and (b) such Subsidiary Guarantor shall be liable hereunder, and such liability
shall not be affected or impaired, irrespective of (A) the validity or
enforceability of any Loan Document, or any agreement, instrument or document
executed or delivered in connection therewith, or the collectability of any of
the Borrower Obligations, (B) the preference or priority ranking with respect to
any of the Borrower Obligations, (C) the existence, validity, enforceability or
perfection of any security interest or collateral security under any Loan
Document, or the release, exchange, substitution or loss or impairment of any
such security interest or collateral security, (D) any failure, delay, neglect
or omission by the Lender to realize upon or protect any direct or indirect
collateral security, indebtedness, liability or obligation, any Loan Document,
or any agreement, instrument or document executed or delivered in connection
therewith, or any of the Borrower Obligations, (E) the existence or exercise of
any right of set-off by the Lender, (F) the existence, validity or
enforceability of any other Guaranty with respect to any of the Borrower
Obligations, the liability of any other Person in respect of any of the Borrower
Obligations, or the release of any such Person or any other guarantor of any of
the Borrower Obligations, (G) any act or omission of the Lender in connection
with the administration of any Loan Document or any of the Borrower Obligations,
(H) the bankruptcy, insolvency, reorganization or receivership of, or any other
proceeding for the relief of debtors commenced by or against, any Person, (I)
the disaffirmance or rejection, or the purported disaffirmance or purported
rejection, of any of the Borrower Obligations, any Loan Document, or any
agreement, instrument or document executed or delivered in connection therewith,
in any bankruptcy, insolvency, reorganization or receivership, or any other
proceeding for the relief of debtor, relating to any Person, (J) any law,
regulation or decree now or hereafter in effect that might in any manner affect
any of the terms or provisions of any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith or any of
the Borrower Obligations, or that might cause or permit to be invoked any
alteration in the time, amount, manner or payment or performance of any of the
Borrower’s obligations and liabilities (including the Borrower Obligations), (K)
the merger or consolidation of the Borrower into or with any Person, (L) the
sale by the Borrower of all or any part of its assets, (M) the fact that at any
time and from time to time none of the Borrower Obligations may be outstanding
or owing to the Lender, (N) any amendment or modification of, or supplement to,
any Loan Document, or (O) any other reason or circumstance that might otherwise
constitute a defense available to or a discharge of the Borrower in respect of
its obligations or liabilities (including the Borrower Obligations) or of such
Subsidiary Guarantor in respect of any of the Guarantor Obligations (other than
by the performance in full thereof).
 
Section 10.3 Repayment in Bankruptcy, etc
 
If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, the Lender shall be required
to repay any amounts previously paid by or on behalf of the Borrower or any
Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
the Subsidiary Guarantors unconditionally agree to pay to the Lender, within 10
days after demand, a sum in cash equal to the amount of such repayment, together
with interest on such amount from the date of such repayment by the Lender to
the date of payment to the Lender at the applicable after-maturity rate set
forth in Section 3.1(b) hereof.
 
-47-

--------------------------------------------------------------------------------


 
Section 10.4 Additional Subsidiary Guarantors
 
Upon the execution and delivery to the Lender of a Guaranty Supplement by any
Person, appropriately acknowledged, such Person shall be a Subsidiary Guarantor.
 
Section 10.5 Miscellaneous
 
(a) Each Subsidiary Guarantor agrees that any statement of account with respect
to the Borrower Obligations from the Lender that binds the Borrower shall also
be binding upon such Subsidiary Guarantor, and that copies of said statements of
account maintained in the regular course of the Lender’s business may be used in
evidence against such Subsidiary Guarantor in order to establish its Guarantor
Obligations.
 
(b) Subject to the limitations set forth in Section 10.1(b), the Guarantor
Obligations shall be joint and several.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, on and
as of the date of any merger, consolidation or Acquisition permitted by
Section 7.3 or 7.5 hereof, as the case may be, that shall result in any
Subsidiary Guarantor ceasing to be a Subsidiary, such Subsidiary Guarantor
shall, without the consent of the Lender, cease to be a Subsidiary Guarantor and
shall have no further liability hereunder.
 
(d) The Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107−56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lender
to identify each Loan Party in accordance with the Patriot Act. The Borrower
agrees to furnish and cause each of its Subsidiaries to promptly furnish to the
Lender such information with documentation required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
rules and regulations (including, without limitation, the Patriot Act), as from
time to time may be reasonably requested by the Lender.
 
Section 10.6 Dispute Resolution.
 
(a) Arbitration. Except to the extent expressly provided below, any Dispute
shall, upon the request of any party thereto, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below. In the event of any inconsistency, the Special Rules
shall control. The filing of a court action is not intended to constitute a
waiver of the right of the Borrower or any of the other Loan Parties or their
Affiliates or the Lender, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of the Lender involved
in the servicing, management or administration of any obligation described in or
evidenced by this Credit and Guaranty Agreement, together with the officers,
employees, successors and assigns of each of the foregoing.
 
-48-

--------------------------------------------------------------------------------


 
(b) Special Rules.
 
(i) The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.
 
(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer the arbitration, or if
AAA is unwilling or unable to enforce or legally precluded from enforcing any
and all provisions of this Dispute Resolution Section, then any party to this
Agreement may substitute another arbitration organization that has similar
procedures to AAA and that will observe and enforce any and all provisions of
this Dispute Resolution Section. All Disputes shall be determined by one
arbitrator; however, if the amount in controversy in a Dispute exceeds Five
Million Dollars ($5,000,000.00), upon the request of any party, the Dispute
shall be decided by three arbitrators (for purposes of this Agreement, referred
to collectively as the “arbitrator”).
 
(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.
 
(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.
 
(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.
 
(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.
 
(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.
 
(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.
 
-49-

--------------------------------------------------------------------------------


 
(c) Reservations of Rights. Nothing in this Agreement shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Credit and Guaranty Agreement, or (ii) apply
to or limit the right of the Lender (A) to exercise self help remedies such as
(but not limited to) setoff, or (B) to foreclose judicially or nonjudicially
against any real or personal property collateral, or to exercise judicial or
nonjudicial power of sale rights, (C) to obtain from a court provisional or
ancillary remedies such as (but not limited to) injunctive relief, writ of
possession, prejudgment attachment, or the appointment of a receiver, or (D) to
pursue rights against a party to this Agreement in a third-party proceeding in
any action brought against Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts), or (E) to enforce any assignment of rents
contained in the Loan Documents, or (F) to preserve or enforce the Lender’s
rights and remedies due to possible application of New Jersey’s “entire
controversy doctrine”. Lender may exercise the rights set forth in clauses (A)
through (F), inclusive, before, during or after the pendency of any arbitration
proceeding brought pursuant to this Credit and Guaranty Agreement. Neither the
exercise of self help remedies nor the institution or maintenance of an action
for foreclosure or provisional or ancillary remedies shall constitute a waiver
of the right of any party, including the claimant in any such action, to
arbitrate the merits of the Dispute occasioning resort to such remedies. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for arbitration of any Dispute.
 
(d) Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Credit and Guaranty Agreement, (ii) any
other Loan Document, (iii) any related agreements or instruments, or (iv) the
transaction contemplated herein or therein (including any claim based on or
arising from an alleged personal injury or business tort). In any other
situation, if the resolution of a given Dispute is specifically governed by
another provision or agreement for arbitration or dispute resolution, the other
provision or agreement shall prevail with respect to said Dispute.
 
(e) Jury Trial Waiver in Arbitration. By agreeing to this Section, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Dispute.

 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
-50-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit and Guaranty
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

        BORROWER:      
BEL FUSE INC., a New Jersey corporation
        By:   /s/ Colin Dunn    

--------------------------------------------------------------------------------

Colin Dunn
Vice President
           
GUARANTORS:
     
BEL VENTURES INC., a Delaware corporation


BEL POWER INC., a Massachusetts corporation


BEL POWER PRODUCTS INC., a Delaware corporation


BEL TRANSFORMER INC., a Delaware corporation


BEL CONNECTOR INC., a Delaware corporation


AS TO EACH OF THE FOREGOING:
            By: /s/ Colin Dunn  

--------------------------------------------------------------------------------

Colin Dunn
Vice President of each of the above-referenced corporations

 
-51-

--------------------------------------------------------------------------------


 

       
BANK OF AMERICA, N.A.
 
   
   
  By:   /s/ David J. Bardwil  

--------------------------------------------------------------------------------

David J. Bardwil
Senior Vice President



-52-

--------------------------------------------------------------------------------


 
EXHIBIT “A”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AND GUARANTY
AGREEMENT BY AND AMONG BEL FUSE INC., CERTAIN SUBSIDIARY GUARANTORS,
AND BANK OF AMERICA, N.A., DATED FEBRUARY ____, 2007
 
Form of Borrowing Request


Date: ___________, _____
 
To:
Bank of America, N.A.

 
Ladies and Gentlemen:


Reference is made to that certain Credit and Guaranty Agreement, dated February
____, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Bel Fuse Inc. (the “Company”), certain
Subsidiaries of the Company and Bank of America, N.A., as Lender.


Name of Borrower: Bel Fuse Inc.


The undersigned Borrower hereby requests (select one):


o A Borrowing of Revolving Loans        o A conversion or continuation of
Revolving Loans


1. On _______________________________ (a Business Day).
2. In the amount of $____________________.
3. Comprised of  _______________________.


[Type of Revolving Loan requested]


4. For Eurodollar Advances: with an Interest Period of ______ months.

       
BEL FUSE INC.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 
EXHIBIT “B”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AND GUARANTY
AGREEMENT BY AND AMONG BEL FUSE INC., CERTAIN SUBSIDIARY GUARANTORS,
AND BANK OF AMERICA, N.A., DATED FEBRUARY ____, 2007
 
Form of Guaranty Supplement
 
SUPPLEMENT NO. __, dated as of [_________________], to (i) the Credit and
Guarantee Agreement, dated February ___, 2007, by and among BEL FUSE INC. (the
“Borrower”), the Subsidiary Guarantors party thereto, and BANK OF AMERICA, N.A.
(the “Lender”)(as it may be subsequently amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
 
The Lender has agreed to make the Loans to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement. The
Subsidiary Guarantors have entered into the Credit Agreement in order to induce
the Lender to make the Loans. Pursuant to Section 6.9 of the Credit Agreement,
each Subsidiary created or acquired after the Effective Date that is a Domestic
Subsidiary is to become a Subsidiary Guarantor by the execution and delivery of
this Guarantee Supplement.
 
The undersigned Subsidiary (the “New Subsidiary Guarantor”) is executing this
Guarantee Supplement in accordance with the requirements of the Credit Agreement
to become a Subsidiary Guarantor under the Credit Agreement in order to induce
the Lender to make additional Loans and as consideration for the Loans
previously made.
 
Accordingly, the Lender and the New Subsidiary Guarantor agree that in
accordance with Section 6.9 of the Credit Agreement, the New Subsidiary
Guarantor by its signature below becomes a Subsidiary Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary Guarantor hereby (i) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a
Subsidiary Guarantor thereunder and (ii) represents and warrants that the
representations and warranties made with respect to it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Subsidiary Guarantor” in any Loan Document shall be deemed to include the New
Subsidiary Guarantor.

 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

--------------------------------------------------------------------------------


 
IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guarantee Supplement to be
duly executed on its behalf.

       
[_____________________]
 
   
   
  By:      

--------------------------------------------------------------------------------

Colin Dunn
Vice President
       
Address for Notices:


c/o Bel Fuse Inc.
206 Van Vorst Street
Jersey City, NJ 07302
Attention: Colin Dunn - Vice President


Telephone: (201) 432-0463
Telecopy: (201) 432-9542



Accepted and agreed to as
of the date first above written:

       
BANK OF AMERICA, N.A.
                    By:      

--------------------------------------------------------------------------------

David J. Bardwil
Senior Vice President
   


-2-

--------------------------------------------------------------------------------


 
EXHIBIT “C”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AND GUARANTY
AGREEMENT BY AND AMONG BEL FUSE INC., CERTAIN SUBSIDIARY GUARANTORS,
AND BANK OF AMERICA, N.A., DATED FEBRUARY ____, 2007
 
Form of Revolving Credit Loan Note
 

$20,000,000.00
Cranford, New Jersey
 
February ____, 2007

 
FOR VALUE RECEIVED, the undersigned, BEL FUSE INC., a New Jersey corporation
(the “Borrower”), hereby promises to pay to the order of promises to pay to the
order of BANK OF AMERICA, N.A., its successors and/or assigns (collectively the
“Lender,”), the outstanding principal balance of the Loans made by the Lender to
the Borrower, in the amounts, and at the times set forth in the Credit and
Guaranty Agreement, dated of even date herewith by and among the Borrower, the
Subsidiary Guarantors party thereto, and the Lender (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
and to pay interest thereon from the date hereof on the principal balance of the
Loans from time to time outstanding, at the rate or rates and at the times set
forth in the Credit Agreement, in each case at the office of the Lender located
at 750 Walnut Avenue, Cranford, New Jersey 07016, or at such other place as the
Lender may specify from time to time, in lawful money of the United States in
immediately available funds.
 
Capitalized terns used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.
 
The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is the “Note” under, and
as such term is defined in, the Credit Agreement, and is subject to, and should
be construed in accordance with, the provisions thereof, and is entitled to the
benefits and security set forth in the Loan Documents.
 
The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date and the
amount of each Loan made by the Lender to the Borrower, (ii) the Type of the
Loan, (iii) the interest rate (without regard to the Applicable Margin) and
Interest Period (if any) applicable to each Eurodollar Advance, and (iv) the
date and amount of each conversion of, and each payment or prepayment of
principal of any such Loan. No failure to so record or any error in so recording
shall affect the obligation of the Borrower to repay the Loans, together with
interest thereon, as provided in the Credit Agreement, and the outstanding
principal balance of the Loans made by the Lender as set forth in such schedule
shall be presumed to be correct absent manifest error.
 
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
 
This Note may only he amended by an instrument in writing executed pursuant to
the provisions of Section 9.l of the Credit Agreement.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW JERSEY.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its proper and duly Authorized Officer, all on the day and year
first hereinabove written.

       
BEL FUSE INC., a New Jersey corporation
 
   
   
  By:    

--------------------------------------------------------------------------------

Colin Dunn 
 
Vice President

 
-2-

--------------------------------------------------------------------------------


 
Schedule “1” to Revolving Credit Loan Note


REVOLVING CREDIT LOANS AND PAYMENTS OF REVOLVING CREDIT LOANS



Date
 
Amount of
Revolving Credit Loans
 
Amount of
Principal
Repaid
 
Unpaid
Principal
Balance of Revolving Credit
Loans
 
Notation Made
By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     



-3-

--------------------------------------------------------------------------------


 
EXHIBIT “D”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AND GUARANTY
AGREEMENT BY AND AMONG BEL FUSE INC., CERTAIN SUBSIDIARY GUARANTORS,
AND BANK OF AMERICA, N.A., DATED FEBRUARY ____, 2007
 
Form of Notice of Conversion
 
Date: ___________, _____
 
To:
Bank of America, N.A.

 
Ladies and Gentlemen:


Reference is made to that certain Credit and Guaranty Agreement, dated February
____, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Bel Fuse Inc. (the “Company”), certain
Subsidiaries of the Company and Bank of America, N.A., as Lender.


Name of Borrower: Bel Fuse Inc.


The undersigned Borrower hereby requests (select one):


o A Borrowing of Revolving Loans        o A conversion or continuation of
Revolving Loans


1. On ______________________________ (a Business Day).
2. In the amount of $___________________.
3. Comprised of ______________________.


[Type of Revolving Loan requested]


4. For Eurodollar Advances: with an Interest Period of   months.

       
BEL FUSE INC.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
EXHIBIT “E”
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AND GUARANTY AGREEMENT BY AND
AMONG BEL FUSE INC., CERTAIN SUBSIDIARY GUARANTORS, AND BANK OF AMERICA, N.A.,
DATED FEBRUARY ____, 2007
 
Form of Compliance Certificate

 
See Attached.
 
-2-

--------------------------------------------------------------------------------

